

Exhibit 10.2
Execution Version
ASSET MANAGEMENT SERVICES AGREEMENT
THIS ASSET MANAGEMENT SERVICES AGREEMENT (this "Agreement") is made as of March
30, 2012 ("Effective Date") by and between KBS Acquisition Sub, LLC, a Delaware
limited liability company (the "Company"), and GKK Realty Advisors LLC, a
Delaware limited liability company ("Manager").
W I T N E S S E T H:
WHEREAS, pursuant to the Settlement Agreement (defined below), the Company was
formed to acquire (indirectly through its Subsidiaries), from time to time,
equity interests in entities that own or lease, directly or indirectly, certain
real estate assets;
WHEREAS, immediately preceding the transfer of such equity interests to the
Company's Subsidiaries pursuant to the Settlement Agreement, such equity
interests were owned, directly or indirectly, by affiliates of Manager and the
applicable underlying real estate assets have been managed by affiliates of
Manager;
WHEREAS, the Company desires to have Manager provide asset management services
with respect to all such real estate assets and to undertake the duties and
responsibilities hereinafter set forth on behalf of the Company and its
Subsidiaries as provided in this Agreement; and
WHEREAS, Manager is willing to render such services on the terms and conditions
hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
1.
Definitions.

(a)
"Affiliate" means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question.

(b)
"Approved Budget" has the meaning assigned in Section 2(b).

(c)
"Agreement" has the meaning assigned in the first paragraph.

(d)
"Asset Value Documentation" has the meaning set forth in the definition of Fair
Value of Company Assets.

(e)
"Base Management Fee" has the meaning assigned in Section 7(a).

(f)
"Breach" means fraud, misappropriation of funds, or embezzlement against Company
by Manager in its corporate capacity (as distinguished from the acts of




--------------------------------------------------------------------------------



any employees of Manager which are taken without the complicity of any of the
Executive Officers) which is not cured within thirty (30) days after notice
thereof from Company.
(g)
"Cause" means any of the following, determined to have occurred by a majority
ruling of a panel of three arbitrators (one arbitrator chosen by the Company,
one arbitrator chosen by the Manager and the third arbitrator chosen by the
other two arbitrators (collectively, the "Arbitrators")) to have caused material
damage to the Company: (i) a Material Breach; (ii) a Material Control Failure;
or (iii) a Service Failure. The parties agree to use commercially reasonable
efforts to appoint the Arbitrators within seven (7) days of the receipt by
Manager of written notice from Company that it intends to seek the determination
discussed herein and to have any determination of "Cause" by the Arbitrators
completed within thirty (30) days of submission by Company or Manager.

(h)
"Change of Control" means a change or series of changes in the ownership of
stock or other ownership interests which would result in direct or indirect
change in ownership of more than fifty percent (50%) of the outstanding stock of
or other ownership interests in Manager or Gramercy Capital Corp as of the date
of the execution and delivery of this Agreement.

(i)
"Company Account" has the meaning assigned in Section 4.

(j)
"Company Default" means a failure by Company to pay the Base Management Fee
(other than any amounts deferred pursuant to Section 7(a) hereof), the
Termination Fee, any Base Management Fee amounts accrued pursuant to Section
7(a) hereof on or prior to June 30, 2013 or the Threshold Value Profits
Participation payment due to Manager under this Agreement, which failure to pay
continues for five (5) business days following written notice of such default;
provided, however, that such failure is not caused by any action or inaction of
Manager, or any of Manager's officers, directors, managing directors, members,
managers, principals, partners, shareholders, affiliates or subsidiaries.

(k)
"Company Portfolio Equity Value" means the net sales value of all Properties
sold from and after September 1, 2011 through and including the Threshold
Measurement Date (which shall be deemed to be equal to the then outstanding
mortgage debt encumbering a Property if such Property is foreclosed upon by its
third party institutional lender or transferred via a deed in lieu of
foreclosure to such lender or designee and Company and Manager agree to value
the following properties as follows in the event of a foreclosure of such
properties: (i) One Citizens Plaza – $38,000,000, (ii) Jenkins Court
–$10,300,000, and (iii) 801 Market – $40,300,000), plus the Fair Value of
Company Assets remaining as of the Threshold Measurement Date, less the
aggregate mortgage debt encumbering such assets on September 1, 2011 (reduced by
any amount of principal amortized on or prior to the Threshold Measurement
Date). In determining Fair Value of Company Assets, there will be a deduction
for the reasonably estimated and customary costs and expenses to sell such
Company Assets (for avoidance of


2

--------------------------------------------------------------------------------



doubt, there shall be no deduction in net sales value or Fair Value of Company
Assets for any disposition fees payable to KBS REIT or any Affiliate thereof).
(l)
"Company's Insurance" has the meaning assigned in Section 6.

(m)
"Consistent with Past Practices" or words of similar import means those asset
management services and practices provided to the Properties by Manager and
those affiliates of Manager over the six (6) month period prior to the Effective
Date.

(n)
"Effective Date" has the meaning assigned in the first paragraph.

(o)
"Executive Officers" means the President, Chief Executive Officer, General
Counsel and Chief Financial Officer of Manager.

(p)
"Expenses" has the meaning assigned in Section 8.

(q)
"Fair Value of Company Assets" means the gross fair market value of the
Properties and all other net assets (net of all liabilities associated with such
net assets other than the aggregate mortgage debt encumbering the Properties;
provided that such liabilities shall not include any repurchase obligations,
mezzanine financing or other general debt obligations of the Company or its
affiliates but shall expressly include future repurchase obligations, mezzanine
financing and other general debt obligations of the Company and its subsidiaries
solely to the extent amounts funded under any of such future repurchase
obligations, mezzanine financing and other general debt obligations are
disbursed to the Company or its subsidiaries) of the Company as set forth in the
work papers and other supporting documentation (collectively, "Asset Value
Documentation") used by KBS REIT and its accountants in determining its net
asset value as reported by KBS REIT in its then most recent applicable filing
with the Securities and Exchange Commission, and as certified by the Chief
Financial Officer of KBS REIT as being the values contained in such work papers
and other supporting documentation.

(r)
"Governing Instruments" means, with respect to any Person, the articles of
incorporation and bylaws in the case of a corporation, the certificate of
limited partnership (if applicable) and partnership agreement in the case of a
general or limited partnership or the articles of formation and operating
agreement in the case of a limited liability company.

(s)
"KBS REIT" means KBS Real Estate Investment Trust, Inc.

(t)
"Material Breach" means fraud, misappropriation of funds, or embezzlement
against Company or other willful and material violation of this Agreement by
Manager in its corporate capacity (as distinguished from the acts of any
employees of Manager which are taken without the complicity of any of the
Executive Officers) which is not cured within thirty (30) days after notice
thereof from Company and which would have a material adverse effect on the
Company.


3

--------------------------------------------------------------------------------



Manager and Company each agree to promptly notify the other of any Material
Breach that Manager or Company is aware of or becomes aware of during the Term.
(u)
"Material Control Failure" means any "material control weakness" identified by
the Manager's independent external auditors or by the Company's internal
auditors; provided, however, a Material Control Failure shall not occur if
Manager has cured such breach within a period of fifteen (15) days after notice
of such fact or in the case of a breach that cannot be cured, has diligently
modified its internal controls in order to prevent re-occurrence. Manager and
Company each agree to promptly notify the other of any Material Control Failure
that Manager or Company is aware of or becomes aware of during the Term.

(v)
"Measurement Date Extension Conditions" means: (i) delivery of notice of
election to extend provided no later than April 30, 2014; and (ii) payment to
Manager of a Seven Hundred and Fifty Thousand Dollar ($750,000) extension fee
paid no later than June 30, 2014.

(w)
"Offset Amounts" means any damages incurred by Company as a result of Cause, as
determined by the Arbitrators.

(x)
"Person" means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(y)
"Properties" means the fee or leasehold interest in the real estate assets
described on Annex A attached hereto and made a part hereof.

(z)
"Sale" (or "Sells" as applicable) means any sale, transfer, conveyance or other
assignment including, any long term (being more than 15 years) ground lease of
all or substantially all of a Property.

(aa)
"Service Failure" means the failure of Manager to provide a substantively
equivalent level of asset management and accounting services and performance
under this Agreement which is Consistent with Past Practices; provided, however,
a Service Failure shall not be deemed to have occurred if Manager has
substantially cured such failure within a period of ten (10) days after written
notice outlining the specific details of such failure. Manager agrees to
promptly notify Company of any Service Failure that Manager is aware of or
becomes aware of during the Term.

(bb)
"Settlement Agreement" means, collectively, that certain (a) Collateral Transfer
and Settlement Agreement, dated as of September 1, 2011, by and among GKK Stars
Acquisition LLC ("GKK Stars"), KBS Acquisition Sub, LLC, KBS GKK Participation
Holdings I, LLC, KBS GKK Participation Holdings II, LLC, KBS Debt Holdings Mezz
Holder, LLC and KBS Acquisition Holdings, LLC, and (b) Acknowledgment and
Consent Agreement, dated as of September 1, 2011, by and


4

--------------------------------------------------------------------------------



among Goldman Sachs Mortgage Company, Citicorp North America, Inc., GKK Stars,
KBS Acquisition Sub, LLC, KBS GKK Participation Holdings I, LLC, KBS GKK
Participation Holdings II, LLC, KBS Debt Holdings Mezz Holder, LLC and KBS
Acquisition Holdings, LLC.
(cc)
"Subsidiary" means any direct or indirect subsidiary of the Company, any
partnership, the general partner of which is the Company or any direct or
indirect subsidiary of the Company and any limited liability company, the
managing member of which is the Company or any direct or indirect subsidiary of
the Company.

(dd)
"Termination Fee" means (a) with respect to any termination of this Agreement by
the Company which would be effective prior to March 31, 2014, $5,000,000, minus
any Offset Amounts, (b) with respect to any termination of this Agreement by the
Company which would be effective on or after March 31, 2014, and prior to March
31, 2015, $3,000,000, minus any Offset Amounts and (c) with respect to any
termination of this Agreement by the Company which would be effective on or
after March 31, 2015, $2,000,000, minus any Offset Amounts.

(ee)
"Threshold Measurement Date" means the earlier to occur of: (a) June 30, 2014
(or March 31, 2015 upon satisfaction of the Measurement Date Extension
Conditions), and (b) the date on which Company, directly or indirectly, sells,
conveys or otherwise transfers (together with all prior transfers) at least
ninety percent (90%) of the Properties (by value), including, but not limited to
a Sale, merger, reorganization, issuance of equity securities or other
recapitalization of the Company or its Subsidiaries, affiliates or parent
companies (whether or not the Company, its Subsidiaries, affiliates or parent
companies is the surviving entity in such transaction).

(ff)
"Variance" has the meaning assigned in Section 2(i)(iii).

2.
Appointment and Duties of Manager.

(a)
Appointment. For the duration of this Agreement, the Company hereby appoints
Manager as its exclusive asset manager to manage the Properties subject to the
further terms and conditions set forth in this Agreement. Subject to the terms
and conditions of this Agreement, Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein, provided
funds are made available by the Company for such purposes, as set forth in
Section 8 hereof.

(b)
Duties. Manager will perform (or cause to be performed) the following services
and activities for the Company, all of which activities shall be performed
Consistent with Past Practices:

(i)
administering or overseeing the Company's day-to-day operations and performing
and supervising the performance of other administrative functions necessary to
the Company's management, including the


5

--------------------------------------------------------------------------------



collection of revenues and the payment of the Company's debts and obligations
(subject to funds being made available to Manager to pay such debts and
obligations), and in the event of an emergency, Manager shall use commercially
reasonable efforts to notify Company of such emergency as soon as reasonably
possible;
(ii)
serving as the Company's consultant with respect to the periodic review of the
Properties;

(iii)
investigating, analyzing and selecting possible opportunities for the sale of
any one or more of the Properties;

(iv)
retaining and supervising third parties or affiliates to provide property
management services with respect to those Properties that are not otherwise
managed by a tenant pursuant to the terms of such tenant's lease;

(v)
engaging and supervising, on the Company's behalf and at the Company's expense,
independent contractors which provide real estate-related services, property
management services, legal services, accounting services, due diligence services
and such other services as may be required relating to the Properties;

(vi)
to the extent expressly authorized by the Company in writing, negotiating, and
closing on the Company's behalf the sale, exchange or other disposition of any
of the Properties (it being understood that third party fees and expenses may be
incurred at the Company's expense in connection with any such disposition
efforts);

(vii)
arranging, negotiating, coordinating and managing operations of any joint
venture or co-investment interests held by the Company with respect to the
Properties and conducting all matters with any joint venture or co-investment
partners;

(viii)
monitoring the operating performance of the Properties;

(ix)
providing or overseeing the following accounting related services:

(1)
administration and maintenance of general ledger in JDEdwards using a chart of
accounts approved by the Company, provided that the Manager shall commence the
conversion to the MRI accounting system promptly after the Effective Date, which
conversion shall be completed as expeditiously as reasonably possible thereafter
with a target date of December 31, 2012. Manager agrees to make available to
Company sufficient and appropriate personnel (information technology personnel
working on the conversion during 2012) and resources to complete the conversion
to the MRI accounting system as provided herein. Upon request of the Company
provided no later than September 1,


6

--------------------------------------------------------------------------------



2012, the Manager shall retain, at Manager's sole cost and expense, up to two
(2) additional full-time employees (or independent contracts working forty (40)
hours per week) to assist in completing the aforementioned conversion as
provided herein. Company agrees to train Manager's employees in the MRI
accounting system at the Company's sole cost and expense. The Company's books
are to be separate from GKK Star's, Manager's and/or any other Subsidiary's
books and new JDEdwards entries (or MRI entries depending on the timing) with
balances beginning at zero are to be set up for the Company's books on the date
the equity interest in such Properties are acquired by the Company or its
Subsidiaries pursuant to the terms of the Settlement Agreement. All leasing data
relating to the Properties shall be transferred or copied over to new entities,
but receivable balances shall reflect accounts receivable owed to the Company as
of the date the equity interest in such Properties were acquired by the Company
or its Subsidiaries pursuant to the terms of the Settlement Agreement.
Straightlining of rent shall begin as of the date the equity interest in such
Properties were acquired by the Company or its Subsidiaries pursuant to the
terms of the Settlement Agreement as opposed to the start date of the lease
(unless the lease start date is after the date the equity interest in such
Properties are acquired by the Company or its Subsidiaries pursuant to the terms
of the Settlement Agreement). Manager will be responsible for the recordation of
FAS141 based on numbers provided by the Company in both the general ledger and
FAS depreciation system;
(2)
administration and maintenance of general ledger on both a cash and US GAAP
basis. US GAAP shall include, among other things, straightlining of rent, FAS
141 setup and maintenance, and proper treatment of lease incentives; provided,
however, until the conversion to a MRI accounting system, Manager and the
Company agree that Manager shall provide to the Company a monthly estimate of
the cash ledger requirement;

(3)
monthly cash cutoff, other than at the end of the calendar year, shall be on the
20th of each month. Accruals are to be through the end of each month;

(4)
administration and maintenance of a general ledger trial balance, balance sheet,
income statement and certain other reports the Manager customarily prepares in
the normal course of business and periodic distribution of such reports to the
Company;

(5)
preparation of period-end reconciliations and associated period-end journal
entries for all significant balance sheet accounts;


7

--------------------------------------------------------------------------------



(6)
accounting oversight including review of monthly trial balances and supporting
documentation;

(7)
ensure that all expense invoices are submitted for "proper approval" before
processing them for payment;

(8)
administration of accounts payable (including check generation and wire
transfers);

(9)
administration of timely payment and recordation of any required principal and
interest payments under any underlying debt of the Properties;

(10)
administration of recurring cash transfers between bank accounts;

(11)
determine monthly accruals for any costs incurred and unpaid, regardless of
whether actual invoice has been received, including fixed expenses, and
non-recurring expenses such as repair and maintenance and capital expenditures.
Accruals will be reviewed with the budget and changes will be recommended as
necessary and reflected in accruals. Notwithstanding the foregoing, Manager does
not currently perform monthly accruals for capital expenditures and subject to
the approval of Company, instead, Manager will implement a quarterly accrual
process for construction in process, beginning with the fourth quarter of 2011.
All other accruals will be prepared monthly;

(12)
administration of accounts receivable and collections including daily posting of
cash receipts;

(13)
maintenance of lease database including preparation of lease abstracts for new
and modified lease agreements and preparation of related schedules such as lease
inventory reports and rent rolls;

(14)
recording and maintenance of depreciation and amortization on all the following
basis- GAAP, tax, and E&P. Depreciation is to be available as requested in a
excel downloaded format;

(15)
monitor the Company's compliance with internal policy guidelines as provided by
the Company, including those applicable under Sarbanes-Oxley and including loan
covenants with respect to applicable financing arrangements;

(16)
act as liaison between the Company and its independent accountants to provide
backup and answer questions with respect to information presented on the general
ledger, trial balance, balance sheet, income statement and certain other reports
the


8

--------------------------------------------------------------------------------



Manager customarily prepares in the normal course of business; and
(17)
maintenance of all accounting records supporting the financial statements
(consistent with the Company's record retention program) in reasonable fashion
and separate and discrete from the Manager's accounting records.

(x)
advising the Company with respect to qualifying to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

(xi)
assisting the Company in complying with all regulatory requirements applicable
to the Company in respect of its business activities;

(xii)
assisting with the preparation of work papers for required tax filings and
reports;

(xiii)
communicating on the Company's behalf, with any first mortgage lenders having
loans on any of the Properties and with any landlords with respect to any leased
Properties and providing written reports to such lenders in connection therewith
to the extent required by the loan documents applicable to such loans;

(xiv)
using commercially reasonable efforts to oversee the property managers and to
not consent or authorize the property managers to incur expenses by or on behalf
of the Company other than in accordance with the Approved Budget (subject to any
variance permitted in accordance with the applicable property management
agreements);

(xv)
provide additional services reasonably requested by Company which are consistent
with the services currently being provided by Manager as of the Effective Date
(for purposes of clarification, if any requested services will require Manager
to hire new employees, then such services shall fall under romanette (xvi)
below); and

(xvi)
providing additional services to, or for the benefit of, the Company as may be
mutually agreed upon by the Company and Manager (which additional services may
require the payment of additional fees to Manager as may be agreed upon by
Company and Manager).

(c)
404 Services. As of the Effective Date of this Agreement, the Manager shall:

(i)
provide Company with reasonable access to internal documents, reports, risk
assessments, process narratives and other information pertaining to and/or used
by Manager in connection with ensuring compliance with Section 404 of the
Sarbanes-Oxley Act;


9

--------------------------------------------------------------------------------



(ii)
allow Company's internal audit to perform property audits, walkthroughs, process
documentation, control testing and any other procedure needed to comply with
Section 404 of the Sarbanes-Oxley Act on an annual basis;

(iii)
make changes as reasonably requested by the Company to its accounting reporting
requirements; and

(iv)
make available to the Company, its internal audit team and its accountants all
necessary books, records and other information needed in order to permit Company
to complete ongoing audits.

(d)
Property Management Subcontracts. Consistent with Past Practices and subject to
the prior written approval of Company, such approval not to be unreasonably
withheld, delayed or conditioned, Manager may enter into agreements with other
parties (on the Company's standard form), including its affiliates, at market
rates and costs for the purpose of engaging one or more property managers for
and on behalf, and at the sole cost and expense, of the Company to provide
property management and/or similar services to the Company with respect to the
Properties. Notwithstanding the foregoing, all new property management contracts
shall be terminable upon thirty (30) days notice without penalty.

(e)
Other Service Providers. Manager may retain for, and on behalf of, the Company,
and at the sole cost and expense of the Company, at market rates and costs, such
services of accountants, legal counsel, appraisers, insurers and brokers, among
others, including Manager's affiliates, as Manager deems necessary or advisable
in connection with the management and operations of the Company and the
provision of its duties under this Agreement; provided, that any such agreement
entered into with an affiliate of Manager to perform any such services shall be
engaged on terms no more favorable to such affiliate than would be obtained from
a third party on an arm's-length basis and if the costs and expenses of such
third party contracts exceed $10,000 in any calendar year they will be subject
to the Company's approval. Notwithstanding the foregoing, all new third party
contracts shall be terminable upon thirty (30) days' notice without penalty.

(f)
Claims. Should any claims, demands, suits or other legal proceedings in respect
to any of the Properties be made or instituted against Company or any
Subsidiary, Manager shall reasonably assist the Company in the defense or other
disposition thereof.

(g)
Employees. All matters pertaining to the employment, supervision, compensation
and promotion of Manager's employees are the sole responsibility of Manager.

(h)
Reporting Requirements.

(i)
Manager shall prepare, or cause to be prepared, with respect to the Properties:
(a) reports and information on the Properties' operations and performance as
described on Annex B attached hereto in form and substance and to the extent
Consistent with Past Practice; and (b) such


10

--------------------------------------------------------------------------------



other reports as may be reasonably requested by Company. Monthly and quarterly
books shall be finalized and available for review by Company as soon as
reasonably practicable and in any event shall be available for review by Company
within seven (7) business days following the 20th of each month other than
December and within seven (7) business days following December 31st;
(ii)
On a monthly basis, up until the conversion to the MRI accounting system,
Manager shall datafeed or upload the general ledger information from JDEdwards
into a format acceptable and uploadable by the MRI accounting system once the
books are finalized in accordance with the timelines to be set forth in this
Agreement. In addition, Manager shall make any additional datafeeds or uploads,
as needed, to incorporate any changes made to the books following the Company's
review and approval of such information; and

(iii)
Manager shall prepare, or cause to be prepared, all materials and data necessary
to complete an annual audit of the Company's books of account by a nationally
recognized independent accounting firm of good reputation, initially Ernst &
Young.

(iv)
Additionally and notwithstanding anything in this Agreement to the contrary,
Manager acknowledges and agrees that it will prepare the financial accounting
reports required by all mortgage loans which affect the Properties, including,
without limitation, those set forth in the loan agreement referenced in that
certain First Amendment to Substitute Loan A dated September 1, 2011, executed
by, among other parties, Gramercy Investment Trust and the borrowers referred to
therein (and specifically including those financial reporting requirements set
forth under Section 3.13(c) of the loan agreement referred to in the First
Amendment).

(i)
Budgets and Business Plans:

(1)
The operating and capital budget (the "Budget") for the operation, repair and
maintenance of each of the Properties for 2012 (the "2012 Budget") has been
submitted to, and has been approved by, Company. On or before the date specified
each year by the Company (but no earlier than July 31st, nor later than October
31st), Manager shall prepare and submit to Company a preliminary Budget for the
next calendar year followed by a final Budget for the next calendar year,
incorporating any changes requested by Company. Such Budgets shall be uploadable
by the MRI accounting system and shall:

(A)
Be prepared on a GAAP/NOI and/or accrual basis, as directed by Company;
provided, however, until the conversion to a MRI accounting system, Manager and
the


11

--------------------------------------------------------------------------------



Company agree that Manager shall provide to the Company a monthly estimate of
the cash requirements for the 2012 Budget;
(B)
Show a month by month projection of income, expenses, capital expenditures and
reserves. After written approval of each such Budget by Company (each such
approved Budget being an "Approved Budget"), Manager shall oversee the
implementation by the property managers of the Approved Budget; and

(C)
Manager shall (on a monthly basis for the prior month) notify Company of any
changes of more than five percent (5%) to material line items in the Approved
Budget (the "Variance").

(2)
Manager shall provide Company each year with a draft of a business plan
Consistent with Past Practices for each of the Properties, on or before the date
specified by Company (but no earlier than July 31st nor later than October
31st). For significant Properties in major metropolitan areas, Manager shall
provide Company such other information reasonably requested by Company
including: (i) a list of all properties competitive with the Properties, a list
of the tenants of each and all other reasonably available information for such
competitive properties, and (ii) basic demographic data relating to the market
area of the Properties, including population growth, major employers, employment
and unemployment levels and, if a property is a retail property, retail sales
and housing starts in such area.

(3)
From time to time, upon Company's request, such other information with regard to
Properties as may reasonably be requested including the following:

(A)
Supporting leases and lease abstracts as requested;

(B)
Cash flow projection broken out by NOI, capital expenditures, debt service
payments, principal draws and paydowns, and projected net sales proceeds updated
as requested over the assets' expected hold period to the extent Company advises
Manager of such hold period (or if not provided, the hold period shall be deemed
to be equal to 5 years), but at a minimum on a quarterly basis and provided in a
format approved by Company; and

(C)
Property Performance Report ("PPR"): Manager shall provide to Company a monthly
PPR for each of the


12

--------------------------------------------------------------------------------



Properties, in the form attached hereto as Annex C. Manager shall use good faith
efforts to provide such PPRs to Company by the third week of each calendar
month, but in any event, shall provide such monthly PPRs to Company by the last
day of the month following the month with respect to which the PPR is
applicable.
(j)
Use of Manager's Funds. Manager shall not be required to expend money in excess
of that contained in any applicable Company Account or otherwise made available
by the Company to be expended by Manager hereunder.

(k)
Reliance by Manager. Manager, in performing its duties under this Section 2,
shall be entitled to rely on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by Manager at the Company's sole cost and expense.

(l)
Payment and Reimbursement of Expenses. The Company shall pay all expenses, and
reimburse Manager for Manager's expenses incurred on its behalf, in connection
with any such services to the extent such expenses are reimbursable by the
Company to Manager pursuant to Section 8 hereof.

(m)
View Only Access. Until the conversion to the MRI accounting system is
completed, Manager agrees to provide the Company with view only access to
Manager's GLI accounting information and to Manager's FAS depreciation software;
provided that Manager and Company shall cooperate in good faith to obtain any
necessary licensing for Company to use the Manager's FAS depreciation software.

3.
Dedication; Other Activities.

(a)
Devotion of Time. Manager will provide a management team ("Team") to deliver the
management services to the Company hereunder. Manager covenants to the Company
that the Team shall devote sufficient time to the management of the Company to
satisfy its responsibilities under this Agreement and to properly perform its
duties and obligations under this Agreement. The Company shall have the benefit
of Manager's reasonable judgment and effort in rendering services and, in
furtherance of the foregoing, Manager shall not undertake activities which, in
its reasonable judgment, will adversely affect the performance of its
obligations under this Agreement.

(b)
Other Activities. Except to the extent set forth in clause (a) above, nothing
herein shall prevent Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses, or from
rendering services of any kind to any other Person.

4.
Bank Accounts. At the direction of the Company, Manager may establish and
maintain on behalf of the Company one or more bank accounts in the name of the
Company or any other Subsidiary (any such account, a "Company Account"), collect
and deposit funds


13

--------------------------------------------------------------------------------



into any such Company Account and disburse funds from any such Company Account,
Consistent with Past Practices and in accordance with the terms of this
Agreement. Notwithstanding the foregoing, Manager shall designate control of any
such Company Account to the Company and the Company shall give to Manager joint
signature authority with respect to checks for such bank accounts. Manager shall
from time to time render appropriate accountings of such collections and
payments to the Company and, upon request, to the auditors of Company as set
forth in Section 2 of this Agreement. The bank at which such accounts will be
maintained shall be subject to the approval of Company.
5.
Records; Confidentiality.

(a)
Records. Manager shall maintain appropriate books of account and records
relating to services performed under this Agreement, and such books of account
and records shall be accessible for inspection by representatives of the Company
at any time during normal business hours.

(b)
Confidentiality. Manager shall keep confidential any nonpublic information
obtained in connection with the services rendered under this Agreement and shall
not disclose any such information (or use the same except in furtherance of its
duties under this Agreement), except: (i) with the prior written consent of the
Company; (ii) to legal counsel, accountants and other professional advisors;
(iii) to appraisers, consultants, financing sources and others in the ordinary
course of the Company's business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which Manager or any
Person to whom disclosure is permitted hereunder is a party. The foregoing shall
not apply to information which has previously become available through the
actions of a Person other than Manager not resulting from Manager's violation of
this Section 5(b). The foregoing is not intended to prevent Manager or its
Affiliates from, and Manager is permitted to, bid on Properties offered for sale
by the Company even if such bid utilizes confidential information; provided,
however, prior to bidding or participating in any foreclosure sale of any of the
Properties, (i) Manager or any Affiliate of Manager shall first notify Company
and KBS REIT in writing of Manager's or any of its Affiliate's interest in
bidding on any such foreclosure sales of any Properties, (ii) Manager shall
represent and warrant to Company and KBS REIT in writing that Manager is unaware
of any material information (whether written or oral) relating to the Properties
offered for sale that is not available to the Company, and (iii) Manager shall
recuse itself from the sales process for such Properties, and Manager shall not
be privy to any other bids for such Properties.

6.
Obligations of Manager; Restrictions.

(a)
Restrictions. Manager shall refrain from any action that, in its sole judgment
made in good faith, would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or the
Properties.


14

--------------------------------------------------------------------------------



Furthermore, Manager shall use its good faith, commercially reasonable efforts
to not authorize the property managers to take actions that would cause the
Company to incur costs in excess of that set forth in the Approved Budget (plus
any variance afforded the property managers pursuant to the property management
agreements) without first advising the Company of such costs and obtaining their
approval. If Manager is ordered to take any such action by the Company, Manager
shall promptly notify the Company of Manager's judgment that such action would
violate any such law, rule or regulation or would be for a cost in excess of
that set forth in the Approved Budget. Notwithstanding the foregoing, the
Manager, shall not be liable to the Company or any Subsidiary, or any of the
Company's stockholders, members or partners for any act or omission by Manager,
its managers, directors, officers, employees or agents taken in good faith or
except as provided in Section 10 hereof.
(b)
Manager's Insurance. Manager shall maintain the following insurance in Manager's
name applicable to Manager's activities under this Agreement (collectively,
"Manager's Insurance"): (i) "errors and omissions" coverage with an aggregate
policy limit of $10,000,000, (ii) commercial crime coverage with an aggregate
policy limit of not less than $1,000,000, (iii) broad form commercial general
liability coverage in an amount not less than $20,000,000 combined single limit,
(iv) automobile liability coverage for both owned and non-owned vehicles, in an
amount not less than $5,000,000 combined single limit and (v) workers
compensation insurance as required by law covering all Manager's employees (and,
when required by law, compulsory non-occupational disability insurance).

(c)
Manager's Insurance Requirements. Manager's Insurance shall be underwritten by
reputable, financially sound companies. Manager shall furnish Company with
certificates evidencing Manager's Insurance within ten (10) business days
following the Effective Date and thereafter upon renewing or replacing such
insurance. Manager's Insurance policies shall provide that they may not be
cancelled or modified unless thirty (30) days' prior written notice of such
cancellation or modification has been provided to Company. Company shall be
named as a loss payee on Manager's commercial crime insurance policy.

(d)
Company's Insurance. Company and Manager acknowledge and agree that Company, at
its expense, has obtained property and liability insurance with respect to the
Properties and shall maintain and keep in force such property and liability
insurance to the extent reasonably and commercially feasible ("Company's
Insurance"). Company shall deliver to Manager certificates of insurance
evidencing Company's Insurance within ten (10) business days following the
Effective Date, which certificates shall state that Company's Insurance shall be
primary and non-contributory as to claims made against Company and Manager and
which are not covered by Manager's indemnity pursuant to Section 10 below.
Manager shall be named as an additional insured on Company's liability insurance
and evidence thereof shall be furnished to Manager. Manager shall furnish any
information that is reasonably requested or required by Company for the purpose
of establishing the placement of insurance


15

--------------------------------------------------------------------------------



coverage and shall aid and cooperate in every reasonable way with respect to
such insurance and any loss thereunder. Manager shall promptly notify Company
and the insurance carrier if Manager receives notice of any loss, damage or
injury with respect to any of the Properties. Company shall cause Manager to be
covered as an additional insured under Company's Commercial General Liability
Insurance covering the Properties. To the extent that Company is entitled to any
Offset Amounts with respect to the Termination Fee, Manager shall be entitled to
receive any subsequent recoveries from any insurance policies relating to such
Offset Amounts. Company shall use commercially reasonable efforts to pursue any
insurance claims relating to Offset Amounts.
7.
Compensation

(a)
Management Fee. For the entire term of this Agreement, Company hereby agrees to
pay to Manager a management fee equal to $12,000,000 per year in equal monthly
installments of $1,000,000, plus reimbursement of all property related expenses
paid by Manager on behalf of Company (together, the "Base Management Fee"),
payable monthly in arrears, plus the amount, if any, of the Threshold Value
Profits Participation, as described below. Notwithstanding the foregoing, the
Company shall have the right to defer the payment of a portion of the Base
Management Fee equal to $166,667 per month commencing with the month during
which the Effective Date occurs and continuing until the earlier of (i) the date
upon which the aggregate amount of the accrued Base Management Fee equals the
Maximum Accrual Amount (as hereinafter defined) or (ii) June 30, 2013. The
aggregate amount of any deferred Base Management Fees pursuant to the previous
sentence shall at no time exceed $2,500,000 (the "Maximum Accrual Amount"). The
aggregate amount of the Base Management Fee so deferred shall be due and payable
on June 30, 2013.

(b)
Threshold Value Profits Participation.

(i)
Calculation. Company shall also pay to Manager a contractual (with no equity
interest in Company whatsoever) profits participation ("Threshold Value Profits
Participation") in an amount equal to the greater of: (a) $3,500,000; and (b)
ten percent (10%) of the amount, if any, by which Company Portfolio Equity Value
exceeds the sum of (i) Three Hundred Seventy-Five Million Dollars
($375,000,000), plus (ii) all new cash contributions invested into Company by
KBS REIT or any of, its Affiliates and/or joint venture partner(s), (in all
events, excluding cash in the amount of $154,900,000, which was on hand in the
Company on September 1, 2011) less (iii) all cash distributions (excluding
reimbursement of expenses paid by KBS REIT or any of its Affiliates or joint
venture partners on behalf of the portfolio) out of the Company to KBS REIT or
any of its Affiliates and/or joint venture partner(s) (such greater amount of
(a) and (b) being referred to herein as the "Target Threshold Value").
Notwithstanding anything in this Agreement to the contrary, the Threshold Value
Profits Participation shall not exceed


16

--------------------------------------------------------------------------------



$12,000,000. For the avoidance of doubt, an example of the calculation of the
Threshold Value Profits Participation is attached hereto as Annex D.
(ii)
Segregated Company Funds. Upon the earlier to occur of: (a) April 1, 2014
(deferred to January 1, 2015 upon satisfaction of the Measurement Date Extension
Conditions); and (b) the date on which Company, directly or indirectly, Sells,
sixty percent (60%) of the Properties, by value, (including as a result of any
merger, reorganization, issuance of equity securities or other recapitalization
of the Company or its Subsidiaries, affiliates or parent companies (whether or
not the Company, its Subsidiaries, Affiliates or parent companies is the
surviving entity in any such transaction), Company shall immediately cause to be
on deposit in a designated reserve held by the Company, in unrestricted cash, an
amount at least equal to $3,500,000.

(iii)
Reporting; Inspections. Manager will require, and Company shall provide: (i) an
unaudited annual balance sheet and quarterly unaudited balance sheets of
Company, each certified by the Chief Financial Officer of the Company; (ii)
Asset Value Documentation (to be delivered no later than five (5) days following
the public disclosure by KBS REIT of its net asset value); (iii) if this
Agreement has been terminated prior to such date, any other reports and
information reasonably requested by Manager and reasonably available to Company
to verify or determine the amounts included in the calculation of the Threshold
Value Profits Participation; (iv) notice of all new cash contributions into and
cash distributions out of the Company; and (v) notice of all Affiliate
transactions along with detail confirming those transaction are on third party
terms. If Manager does not agree with the values of any net assets in the
Company for the calendar year in which the Threshold Measurement Date occurs
submitted by Company as set forth above, then Company shall make available to an
independent third party selected by Manager and reasonably acceptable to Company
(the "Third Party Reviewer") the applicable Company books and records for such
Third Party Reviewer to value such net assets. If such Third Party Reviewer's
valuation differs in any manner from the Company's valuation of any net asset(s)
and within seven (7) days of the receipt of such Third Party Reviewer’s
valuation by the parties the Company and Manager are still not able to agree on
the value of the applicable net asset(s), then within seven (7) days of the
receipt of such Third Party Reviewer's valuation by the parties, each of the
Company and the Manager shall choose an arbitrator, and such arbitrators shall
work in good faith to agree upon the value of the applicable net asset(s) within
thirty (30) days of their selection. In the event such arbitrators cannot agree
upon a value, they shall choose a third arbitrator who shall work in good faith
to determine the value of the applicable net asset(s) within fifteen (15) days
of his/her selection and such valuation shall be accepted by Company and Manager
and shall be determinative and final. Representatives of the Manager shall have
the right to inspect the books


17

--------------------------------------------------------------------------------



and records of the Company and its Subsidiaries at any time during normal
business hours upon reasonable notice to the Company.
(iv)
Determination of Threshold Value Profits Participation. The obligation to pay
the Threshold Value Profits Participation to Manager is fully vested in Manager
as of the date hereof and shall survive any termination of the Agreement. The
terms and provisions of this Agreement relating to the determination of the
Threshold Value Profits Participation shall survive any termination of this
Agreement. The amount, if any, of the Threshold Value Profits Participation
payable to Manager shall be determined on the Threshold Measurement Date
(whether or not this Agreement has been terminated prior to such date).

(v)
Payment. Payment of the Threshold Value Profits Participation shall be due and
payable in cash (except as otherwise set forth in the following sentence),
within ten (10) business days following the calculation of Company Portfolio
Equity Value which must be completed no later than sixty (60) days following the
Threshold Measurement Date. If the Company sells Properties, or is itself sold,
directly or indirectly, for non-cash consideration, Manager shall be paid a
pro-rata portion of the Threshold Value Profits Participation in the form of
such non-cash consideration. Notwithstanding the foregoing, if, prior to the
Threshold Measurement Date, Company makes distributions in excess of the Target
Threshold Value, Manager shall receive, out of any such excess distributions
(i.e. distributions in excess of Target Threshold Value), advance payments on
the Threshold Value Profits Participation.

(vi)
Survival. The obligation to pay the Threshold Value Profits Participation shall
survive any direct or indirect Sale by Company, its parent or any Subsidiary, of
all or any portion of the direct or indirect equity interests in Company or any
of the direct or indirect equity interests in the entities which own the
Properties (including, without limitation any merger, reorganization, issuance
of equity securities or other recapitalization of the Company or its
Subsidiaries, Affiliates or parent companies (whether or not the Company, its
Subsidiaries, Affiliates or parent companies is the surviving entity in such
transaction)).

(c)
No Interest in Company or Properties. Notwithstanding anything in this Agreement
to the contrary, both Company and Manager acknowledge and agree that (i) the
Threshold Value Profits Participation are simply contractual rights being
granted by Company to Manager in this Agreement, and (ii) Manager shall have no
equity interest whatsoever in the Properties, the Company or any of the
Company's Subsidiaries.

(d)
No Breach Event. The Company and Manager each acknowledge that (i) each of the
Company and GKK Stars has completely satisfied each and every one of its
respective obligations of under the Settlement Agreement to the date of this


18

--------------------------------------------------------------------------------



Agreement, (ii) no Breach Event has occurred under the Settlement Agreement, and
(iii) none of the Company or any affiliate of the Company has any right under
the Settlement Agreement to (A) offset any amounts then and thereafter owing to
Manager under this Agreement or (B) seek the return from Manager or any
affiliate of Manager of any amounts accrued and paid under this Agreement.
Manager acknowledges that GKK Stars still has continuing obligations set forth
under Section 5.8 of the Settlement Agreement. In addition, the Manager
represents and warrants to the Company that, to the actual knowledge of Roger
Cozzi, Timothy J. O'Connor, Allan B. Rothschild and Jon Clark, the executive
officers of Manager, (1) GKK Stars has completely satisfied each and every one
of its respective obligations under the Settlement Agreement to the date of this
Agreement, and (2) no Breach Event has occurred under the Settlement Agreement.
(e)
Releases. Each of the Company and the Manager acknowledge and agree on behalf of
themselves and their respective officers, directors, managing directors,
members, managers, principals, partners, shareholders, affiliates, subsidiaries,
agents, attorneys, employees, heirs, executors, administrators, legal 
representatives, successors and assigns that the Release Effective Date (as
defined in the Settlement Agreement) has occurred.

8.
Expenses. So long as such expenses are incurred by Manager in good faith in
furtherance of the services provided by Manager under this Agreement, the
Company shall pay all of its expenses and shall reimburse Manager for its
documented reasonable expenses incurred on the Company's behalf in accordance
with this Agreement (collectively, the "Expenses"). Expenses include all
reasonable and customary costs and expenses which are expressly designated
elsewhere in this Agreement as the Company's expenses, together with the
following:

(a)
travel and out-of pocket expenses incurred in connection with the sale or
disposition of a Property;

(b)
costs of third-party professional fees including, but not limited to, legal,
accounting, tax, auditing and other similar services performed for the Company;

(c)
compensation and expenses, including salary, bonuses, health and welfare
benefits and liability insurance, for employees and independent contractors
assigned to one or more Properties;

(d)
costs associated with establishing and maintaining bank accounts;

(e)
costs associated with any computer hardware or software used for the Company,
including, but not limited to, any software or licenses required for Manager's
use of the MRI accounting system;

(f)
costs and expenses incurred contracting with third parties, including affiliates
of Manager;


19

--------------------------------------------------------------------------------



(g)
all other costs associated with the Company's business and operations,
including, but not limited to, costs of owning, protecting, maintaining,
developing and disposing of Properties, including appraisal, engineering and
environmental studies, reporting, audit and legal fees;

(h)
costs and expenses charged by states and municipalities on entities doing
business in those locations;

(i)
costs and expenses incurred in connection with corporate and partnership
maintenance and legal compliance including annual filing fees, state fees,
service company charges and other items; and

(j)
all expenses actually incurred by Manager which are reasonably necessary for the
performance by Manager of its duties and functions in accordance with the terms
of this Agreement.

Manager may retain third parties including accountants, legal counsel, real
estate underwriters and brokers, among others, on the Company's behalf, and be
reimbursed for such services. The provisions of this Section 8 shall survive the
expiration or earlier termination of this Agreement to the extent such expenses
have previously been incurred or are incurred in connection with such expiration
or termination.
9.
Expense Reports and Reimbursements. Manager shall prepare a statement
documenting the Expenses incurred during, and deliver the same to the Company
within thirty (30) days following the end of, each month. Expenses incurred by
Manager on behalf of the Company shall be reimbursed by the Company within
twenty (20) days following delivery of the expense statement by Manager. The
provisions of this Section 9 shall survive the expiration or earlier termination
of this Agreement.

10.
Limits of Manager Responsibility; Indemnification.

(a)
Pursuant to this Agreement, Manager will not assume any responsibility other
than to render the services called for hereunder and will not be responsible for
any action of the Company in following or declining to follow its advice or
recommendations. Except in the event of a Material Breach, Manager will not be
liable to the Company, any Subsidiary, any of their directors, officers,
stockholders, managers, owners or partners for acts or omissions performed or
not performed in accordance with and pursuant to this Agreement. In no event
shall any Affiliate of the Manager or any of the Manager's or its Affiliates
respective members, stockholders, partners, managers, directors, officers,
employees and agents be liable to the Company, any Subsidiary, any of their
directors, officers, stockholders, managers, owners or partners for acts or
omissions performed or not performed in accordance with, pursuant to or
otherwise in connection with this Agreement The Company agrees to indemnify
Manager and its Affiliates and their respective members, stockholders, partners,
managers, directors, officers, employees and agents with respect to all
expenses, losses, actual damages, liabilities, demands, charges and claims
arising from acts or omissions of


20

--------------------------------------------------------------------------------



Manager performed in good faith in accordance with and pursuant to this
Agreement and not resulting from the gross negligence or willful misconduct of
Manager or as a result of the reckless disregard by Manager of its duties
hereunder, as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction; provided, however, Manager first agrees to (i) make all
necessary claims under the Manager's Insurance that Manager is required to carry
under this Agreement, (ii) use best efforts to pursue such claims until
completion, and (iii) first use all proceeds of such claims, prior to making any
claims against the Company under this Section 10. Manager agrees to indemnify
Company and its directors and officers with respect to all expenses, losses,
actual damages, liabilities, demands, charges and claims arising from acts of
Manager constituting willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement by Manager, as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction. The provisions
of this Section 10 shall survive the expiration or earlier termination of this
Agreement.
(b)
In the event of a Breach, regardless of whether or not such Breach is a Material
Breach, (i) Manager shall reimburse Company (A) any funds or monies which
Company loses due to fraud, misappropriation of funds or embezzlement by Manager
in its corporate capacity and (B) all out of pocket costs and expenses incurred
by the Company relating to such matters and (ii) the Company shall be entitled
to pursue all rights and remedies available at law or in equity, except as
otherwise set forth herein.

11.
No Joint Venture/Independent Contractor. Nothing in this Agreement shall be
construed to make the Company and Manager partners or joint venturers or impose
any liability as such on either of them. Manager in performance of its duties
however is an independent contractor.

12.
Term; Termination.

The "Term" of this Agreement is from the Effective Date through December 31,
2015, subject to (a) the right of the Company to terminate this Agreement (with
no requirement of Cause) with an effective termination date only on March 31 or
September 30 of any calendar year, but at no time prior to April 1, 2013, and
only upon 90 days prior written notice delivered by the Company to the Manager,
which notice shall be irrevocable, and (b) the right of the Manager to terminate
this Agreement (with no requirement of a Company Default) with an effective
termination date no earlier than December 31, 2012, and only upon no less than
90 days prior written notice delivered by the Manager to the Company.
Notwithstanding the foregoing, this Agreement (1) may not be terminated by the
Company prior to April 1, 2013, or the Manager prior to December 31, 2012; and
(2) may be terminated: (i) at any time after April 1, 2013 by Company on five
(5) business days' prior written notice for Cause; or (ii) at any time by
Manager on five (5) business days' prior written notice in the event of a
Company Default. Upon any termination of the Manager by the Company after April
1, 2013 and prior to December 31, 2015, the Company shall pay the applicable
Termination Fee to Manager in immediately payable funds on or prior to the
effective date of termination. No Termination Fee shall be payable by

21

--------------------------------------------------------------------------------



the Company in connection with a termination of this Agreement by the Manager,
other than in connection with a Company Default.
13.
Action Upon Termination or Expiration of Agreement. Without limiting the
obligation of Company to pay to Manager the Threshold Value Profits
Participation and the Termination Fee, and without limiting the obligation of
the Company to continue to comply with the reporting requirements contained
herein for the benefit of Manager which shall expressly survive any termination
of this Agreement, from and after the effective date of a termination of this
Agreement, Manager shall not be entitled to the Base Management Fee for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and shall be reimbursed for properly incurred expenses.
Upon such termination or expiration, Manager shall reasonably promptly:

(a)
after deducting any accrued compensation and reimbursement for Expenses to which
it is then entitled, pay over to the Company all money collected and held for
the account of the Company pursuant to this Agreement;

(b)
deliver to the Company a full accounting, including a statement showing all
payments collected and all money held by it, covering the period following the
date of the last accounting furnished to the Company with respect to the Company
and through the termination date; and

(c)
upon notice of termination of this Agreement, Manager shall immediately gather
all books, records, accounts and any and all other records, documents or
materials relating to the Properties or the Company as may be in the possession
or control of Manager, including, without limitation, diskettes containing
reports or other materials generated in connection with the performance by
Manager of its services hereunder, originals of all insurance policies, bills of
sale, leases, licenses, service contracts, permits, plans, equipment, tools,
supplies and keys with respect to the Properties; and Manager shall provide to
Company a list of employees who perform services relating to the Properties
after Manager has determined which of such employees shall be terminated. Upon
the effective date of termination, Manager shall (i) deliver to Company or its
designee all of such books, records, accounts and other materials and any and
all other records or documents pertaining to the Properties, whether or not
enumerated herein, which are necessary or desirable for the ownership and
operation of the Properties, (ii) assign to Company any and all rights Manager
may have in and to any existing contracts, licenses and permits relating to the
operation and maintenance of the Properties, if any, (iii) provide the Company
with access to Manager's electronic accounting and leasing data so that such
information can be uploaded into the Company's accounting and property
management systems, and (iv) furnish such information and take all such actions
as Company shall reasonably require, in order to effectuate an orderly and
systematic ending of the duties and activities of Manager under this Agreement.


22

--------------------------------------------------------------------------------



(d)
so long as no Company Default has occurred, make available to Company sufficient
and appropriate personnel (information technology personnel working on the
conversion during 2012) and resources to complete the conversion to the MRI
accounting system as provided in Section 2(b)(ix)(1) hereof as expeditiously as
possible and Company shall pay for Manager’s employees’ work in connection with
such conversion at a commercially reasonable hourly rate.

14.
Release of Money or other Property Upon Written Request. Manager agrees that any
money or other property of the Company held by Manager under this Agreement
shall be held by Manager as custodian for the Company, and Manager's records
shall be clearly and appropriately marked to reflect the ownership of such money
or other property by the Company. Upon the receipt by Manager of a written
request signed by a duly authorized officer of the Company requesting Manager to
release to the Company any money or other property then held by Manager for the
account of the Company under this Agreement, Manager shall release such money or
other property to the Company within ten (10) business days following such
request. Manager shall not be liable to the Company, any Subsidiary or any of
their respective directors, officers, stockholders, managers, owners or partners
for any acts or omissions by the Company in connection with the money or other
property released to the Company in accordance with the terms hereof. The
Company shall indemnify Manager and its affiliates and their respective members,
stockholders, partners, managers, directors, officers, employees and agents
against any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever which arise in connection with Manager's release
of such money or other property to the Company in accordance with the terms of
this Section 14. Indemnification pursuant to this Section 14 shall be in
addition to any right to indemnification under Section 10.

15.
Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of (a)
personal delivery, (b) delivery by a reputable overnight courier, (c) delivery
by facsimile transmission against answerback, or (d) delivery by registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below:

If to the Company:
c/o KBS Capital Advisors, LLC
 
620 Newport Center Drive, Suite 1300
 
Newport Beach, CA 92660
 
Attn: Brian Ragsdale and David Snyder
 
 
With a copy to:
Greenberg Traurig, LLP
 
3161 Michelson Drive, Suite 1000
 
Irvine, CA 92612
 
Attn: L. Bruce Fischer
 
 
With a copy to:
Mayer Brown LLP
 
700 Louisiana, Suite 3400




23

--------------------------------------------------------------------------------



 
Houston, Texas 77002
 
Attn: Ronald M. Shoss
 
 
If to Manager:
c/o Gramercy Capital Corp.
 
420 Lexington Avenue
 
New York, New York 10170
 
Attention: Roger M. Cozzi and Allan B. Rothschild
 
 
With a copy to:
Skadden Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, New York
 
Attn: Harvey R. Uris



Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 15 for the giving of notice.
16.
Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns as provided in
this Agreement.

17.
Entire Agreement; Amendments. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement controls and supersedes any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement. This
Agreement may not be modified or amended other than by an agreement in writing
signed by the parties hereto.

18.
Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the internal laws of the State of
New York, without regard to conflicts of laws principles thereof. Any legal
suit, action or proceeding arising out of or relating to this Agreement may at
the instituting party's option be instituted in any Federal Court in the City of
New York, County of New York, pursuant to Section 5-1402 of the New York General
Obligations Law and each party hereto waives any objections which it may now or
hereafter have based on venue and/or forum non conveniens of any such suit,
action or proceeding, and each party hereto hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.

19.
Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy,


24

--------------------------------------------------------------------------------



power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.
20.
Titles Not to Affect Interpretation. The titles of sections, paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.

21.
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

22.
Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

23.
Principles of Construction. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. All references to recitals, sections, paragraphs and
schedules are to the recitals, sections, paragraphs and schedules in or to this
Agreement unless otherwise specified.

24.
Assignment; Change of Control of Manager. Manager may not assign its duties
under this Agreement except as described in this Section 24. Manager may assign
this Agreement, manager's duties hereunder or direct or indirect interests in
Manager so long as the assignee or Manager, as the case may be, shall be
controlled, directly or indirectly, by Gramercy Capital Corp. For avoidance of
doubt the purposes of this Section 24, Gramercy Capital Corp. shall include any
successor to Gramercy Capital Corp. whether by merger, consolidation or similar
business combination transaction, however characterized. Furthermore, Manager
may assign, freely, to one or more persons or entities its rights to receive the
Threshold Value Profits Participation and/or the Termination Fee. This Agreement
may not be assigned by Company without the prior written consent of the Manager.

25.
No Personal Liability. None of the members, owners, partners (general or
limited), direct or indirect, officers, directors, shareholders, employees,
agents, trustees or representatives of Company, any Subsidiary or Manager shall
be liable, accountable or subject to any suit for any costs, expenses, or
liability arising directly or indirectly, out of Company's or Manager's (as
applicable) failure or refusal to satisfy its obligations hereunder or out of
the transactions contemplated by this Agreement.




25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------



KBS ACQUISITION SUB, LLC
a Delaware limited liability company






By: /s/ David E. Snyder
      David E. Snyder
      Chief Financial Officer








--------------------------------------------------------------------------------





GKK REALTY ADVISORS LLC
a Delaware limited liability company




By:  /s/ Timothy J. O'Connor
Name: Timothy J. O'Connor
Title: President








--------------------------------------------------------------------------------



Annex A
List of the Properties
Property Number
Property Name
Address Line
City
St
Zip
4203
4203-CHURCH STREET
101 Church Street
Selma
AL
36701
3655
3655 - Douglas
99 AL Highway 168
Horton
AL
35980
4202
4202-ATHENS
201 W. Green Street
Athens
AL
35611
4204
4204-COLLEGE STREET
110 E. College Street
Enterprise
AL
36330
4206
4206-MADISON STREET
508 Madison Street
Huntsville
AL
35801
4208
4208-SAND MOUNTAIN
116 Sand Mountain Drive
Albertville
AL
35950
4318
4318-HILLCREST ROAD
891 Hillcrest RD
Mobile
AL
36695
108
0108 - Park Hill
3200 John F. Kennedy Blvd.
N. Little Rock
AR
72116
5201
5201-Bentonville
808 S. Walton Rd.
Bentonville
AR
72712
5203
5203-Mountain Home Mn-Mn Bldng
650 South Street
Mountain Home
AR
72653
107
0107 - Broadmoor
1705 E Harding
Pine Bluff
AR
71601
4209
4209-CENTRAL AVENUE
835 Central Ave
Hot Springs
AR
71901
4210
4210-CONWAY
1023 Main Street
Conway
AR
72032
4211
4211-DEWITT HENRY DRIVE
1500 W. DeWitt Hentry Drive
Beebe
AR
72012
4217
4217-SOUTH DENVER
201 S. Denver
Russellville
AR
72801
5003
5003 Camelback Uptwn-Mn Bldng
51 E. Camelback Road
Phoenix
AZ
85012
5004
5004 Camelback-Bank Am
1825 E. Buckeye Road
Phoenix
AZ
85034
5005
5005 Catalina-Bank Ame
1825 E. Buckeye Road
Phoenix
AZ
85034
5006
5006 Maricopa-Bank Ami
1825 E. Buckeye Road
Phoenix
AZ
85034
5007
5007 McDowell-Bank Ame
1825 E. Buckeye Road
Phoenix
AZ
85034
5008
5008 Mesa Main - Main Building
63 W. Main Street
Mesa
AZ
85201
5009
5009 South Mountain
1825 E. Buckeye Road
Phoenix
AZ
85034
5204
5204 - RH Johnson-Mn Bldng
19022 R.H. Blvd
Sun City
AZ
85375
2309
2909 - Torrance
22150 Hawthorne Boulevard
Torrance
CA
90503
2321
2921 - Santa Monica
429 Santa Monica Blvd.
Santa Monica
CA
90401
4552
4552 - Cameron Park
4011 Plaza Goldorado
Cameron Park
CA
95682
4553
4553 - El Dorado Hills Branch
3880 El Dorado Hills Blvd
El Dorado Hills
CA
95762
4554
4554 - West Placerville Branch
3970 J Missouri Flat Road
Placerville
CA
95667
4555
4555 - Roseville Branch Branch
1801 Douglas Boulevard
Roseville
CA
95661
4556
4556 - Sonora Branch
229 South Washington
Sonora
CA
95370
4557
4557 - Sutter Creek
11 Ridge Road
Sutter Creek
CA
95685
4558
4558 - Valley Springs
87 Highway 26
Valley Springs
CA
95252
4559
4559 - Lake Community Bank
805 11th Street
Lakeport
CA
95453
5010
5010 Auburn
900 High Street
Auburn
CA
95603
5011
5011 Bixby-Atlantic
3804 Atlantic Avenue
Long Beach
CA
90801
5012
5012 Calwa
2611 S. Cedar Avenue
Fresno
CA
93725
5013
5013 Cedar & Shields
3435 N. Cedar Avenue
Fresno
CA
93726
5014
5014 Coronado Branch
1199 Orange Avenue
Coronado
CA
92118
5015
5015 East Baskerfield
1201 Baker Street
Bakersfield
CA
93305
5016
5016 East Compton Brnch
518 S. Long Beach Boulevard
Compton
CA
90221
5017
5017 El Segundo
835 N. Sepulveda Boulevard
El Segundo
CA
90245
5021
5021 Escondido Main
220 S. Escondido Blvd.
Escondido
CA
92025
5022
5022 Fresno Proof/Vault
2111 Tuolumme Street
Fresno
CA
93721
5023
5023 Gardena Main
1450 W. Redondo Beach Blvd.
Gardena
CA
90247
5024
5024 Glendale Main
345 N. Brand Blvd.
Glendale
CA
91203
5025
5025 Inglewood Main
330 E. Manchester Blvd.
Inglewood
CA
90301
5026
5026 Inland Empire Cash
1275 S. Dupont Avenue
Ontario
CA
91761
5027
5027 Irvine Industrial
4101 Mac Arthur Blvd.
Newport Beach
CA
92660
5030
5030 Lincoln Heights
2400 N. Broadway
Los Angeles
CA
90031
5031
5031 Long Beach Financl
150 Long Beach Blvd.
Long Beach
CA
90802
5032
5032 Lynwood Branch
3505 E. Imperial Highway
Lynwood
CA
90262
5034
5034 North Hollywood
5025 Lankershim Blvd.
North Hollywood
CA
91601
5035
5035 North Sacramento
1830 Del Paso Blvd.
Sacramento
CA
95815
5036
5036 Oak Park Branch
3810 Broadway
Sacramento
CA
95817
5037
5037 Palmdale Branch
839 E. Palmdale Blvd.
Palmdale
CA
93550
5038
5038 Pico-Vermont Brnch
1232 S. Vermont Blvd.
Los Angeles
CA
90006
5039
5039 Pomona Main
444 S. Garey Avenue
Pomona
CA
91766
5040
5040 Red Bluff Branch
955 Main Street
Red Bluff
CA
96080
5041
5041 Redding Main Branch
1661 East Street
Redding
CA
96001
5042
5042 Riverside Main
3650 14th Street
Riverside
CA
92501
5043
5043 Salinas Main Brnch
405 Main Street
Salinas
CA
93901
5044
5044 San Bernadino Main
303 N. D Street
San Bernadino
CA
92401
5045
5045 Santa Barbara
834 State Street
Santa Barbara
CA
93101
5046
5046 Santa Maria Branch
300 Town Center East
Santa Maria
CA
93454
5047
5047 Sepulveda-Devonshr
10300-10306 Sepul Veda Blvd.
Mission Hills
CA
91345
5048
5048 - Stockdale-Main Building
5021 California Avenue
Bakersfield
CA
93309
5049
5049 Stockton Main Offc
110 E. Weber Street
Stockton
CA
95202
5050
5050 Sunnyvale Main
444 S. Mathilda Avenue
Sunnyvale
CA
94086
5051
5051 Torrance Sartori
1255 Sartori Avenue
Torrance
CA
90501
5053
5053 Ventura Main Offic
1130 S. Victoria
Ventura
CA
93003
5054
5054 Whittier Office
7255 S. Greenleaf Avenue
Whittier
CA
90602
5055
5055 Willow-Daisy Brnch
600 W. Willow Street
Long Beach
CA
90806
5056
5056 Yuba City Branch
1100 Butte House Road
Yuba City
CA
95991




--------------------------------------------------------------------------------





5205
5205 - Arnold
1082 Highway 4
Arnold
CA
95223
5206
5206 - Bay-Fair
1200 Fairmont Drive
San Leandro
CA
94578
5208
5208 - Burlingame-Mn Bldng
400 El Camino Real
Burlingame
CA
94010
5209
5209 - Canoga Park Branch
22004 Sherman Way
Canoga Park
CA
91303
5210
5210 - College Heights
2800 Oswell Street
Bakersfield
CA
93306
5211
5211 - Dinuba
240 East Tulare Street
Dinuba
CA
93618
5212
5212 - East Fresno
4445 East Tulare Street
Fresno
CA
93702
5214
5214 - Eureka Main
334 F Street
Eureka
CA
95501
5215
5215 - Folsom
403 East Bidwell Street
Folsom
CA
95630
5216
5216 - Fort Bragg
228 North Main Street
Fort Bragg
CA
95437
5217
5217 - Hanford - Main Building
180 North Redington
Hanford
CA
93230
5218
5218 - Healdsburg
502 Healdsburg Ave
Healdsburg
CA
95448
5219
5219 - Hemet Branch
1687 East Florida Ave
Hemet
CA
92544
5220
5220 - Hilltop
1300 Hilltop Drive
Redding
CA
96003
5222
5222 - Lemoore
338 West D Street
Lemoore
CA
93245
5223
5223 - Lincoln Village
503 West Benjiman Holt Drive
Stockton
CA
95207
5224
5224 - Livermore
1748 Railroad Ave
Livermore
CA
94550
5225
5225 - Martin Luthr Kng Jr.
4103 South Western Ave
Los Angeles
CA
90062
5227
5227 - Mission-23rd
2701 Mission Street
San Francisco
CA
94110
5228
5228 - Montrose Branch
2320 Honolulu Ave
Montrose
CA
91020
5229
5229 - Ontario Plaza Branch
910 North Mountain Ave
Ontario
CA
91762
5230
5230 - Orangevale Branch
8890 Greenback Lane
Orangevale
CA
95662
5231
5231 - Oroville
1820 Oro Dam Boulevard
Oroville
CA
95966
5234
5234 - Pleasanton
337 Main Street
Pleasanton
CA
94566
5235
5235 - Porterville-Mn Bldng
345 North Main Street
Porterville
CA
93257
5236
5236 - Reedley
936 G Street
Reedley
CA
93654
5237
5237 Reseda Branch
18120 Sherman Way
Reseda
CA
91335
5238
5238 - Ridgecrest
101 West Ridgecrest
Ridgecrest
CA
93555
5240
5240 - Sherman Oaks
14701 Ventura Boulevard
Sherman Oaks
CA
91403
5241
5241 - Slauson Vermont
5700 South Vermonth Ave
Los Angeles
CA
90037
5242
5242 - St. Helena
101 Adams Street
St. Helena
CA
94574
5243
5243 - Stockton Agri-Center
407 North Wilson Way
Stockton
CA
95205
5245
5245 - Susanville
50 N Gay Street
Susanville
CA
96130
5246
5246 - Toluca Lake
4123 West Olive Ave
Burbank
CA
91505
5247
5247 - Turlock - Main Building
501 East Main Street
Turlock
CA
95380
5248
5248 - Vacaville Financial
150 Parker Street
Vacaville
CA
95688
5249
5249 - Vernon Branch
3810 S. Santa Fe Ave
Vernon
CA
90058
5250
5250 - West Los Angls Brnch
11501 Santa Monica Blvd
W. Los Angeles
CA
90025
5251
5251 - Williow Glen
1245 Lincoln Avenue
San Jose
CA
95125
2208
2208 - San Rafael
1200 5th Avenue
San Rafael
CA
94901
4565
4565 - 12th Street
545 12th Street
Paso Robles
CA
93446
4566
4566 - Vine Street
1222-1224 Vine Street
Paso Robles
CA
93446
4567
4567 - Arroyo Grande
1255 E. Grande Avenue
Arroyo Grande
CA
93420
4568
4568 - Santa Maria
2339 S. Broadway
Santa Maria
CA
93454
5033
5033 - Merced
710 W. Main Street
Merced
CA
95340
5253
5253 - Batterson
70 Batterson Park Rd
FArmington
CT
06032
5255
5255 - Greenwich
240 Greenwich Ave
Greenwich
CT
06830
71010
Clinton East Main
156 East Main Street
Clinton
CT
06413
71011
Railroad Avenue
16 Railroad Avenue
Plainfield
CT
06374
71012
Shunpike Road
61 Shunpike Road
Cromwell
CT
06416
71013
Whalley Avenue
395 Whalley Avenue
New Haven
CT
06511
752
FS Wilmington, LP
3 Beaver Valley Road
Wilmington
DE
19083
5259
5259 - North Wakefield Dr
300 North Wakefield Dr
Newark
DE
19702
113
0113 - Holiday
2123 US Hwy. 19N
Holiday
FL
34691
115
0115 - New Smyma Bch E
763 E. 3rd Avenue
New Smyrna Beac
FL
32169
116
0116 - Orange City
850 S. Volusia Avenue
Orange City
FL
32763
209
0109 - E. Colonial Drive Thr
4450 East Colonial Drive
Orlando
FL
32803
217
0917 - Inverness
2875 E. Gulf to Lake Highway
Inverness
FL
34450
2910
3910 - E. Pembrok Pins
8411 Pines Boulevard
Pembroke Pines
FL
33024
2926
2926 - Del Prado
2503 Del Prado
Cape Coral
FL
33904
3006
3006 -Silver Lakes
18395 Pines Boulevard
Pembroke Pines
FL
33029
3008
3008 -WinterPark Alm
200 Aloma Avenue
Winter Park
FL
32789
3009
3009 - Winterpark Tmpl
1400 Howell Branch Road
Winter Park
FL
32789
3119
3119 - 47TH TERRACE OFFICE
1645 SE 47th Terrace
Cape Coral
FL
33904
3120
3120 - ALTAMONTE CROSSING
151 N. State Road 434
Altamont Spring
FL
32714
3122
3122 - BERNWOOD PARK
12851 Bonita Beach Road
Bonita Springs
FL
34135
3123
3123 - BLOOMINGDALE
110 W. Bloomingdale Ave
Brandon
FL
33511
3124
3124 - BRADENTON CITY
921 Manatee Ave. W.
Bradenton
FL
34205
3125
3125 - BRANDON
510 Oakfield Drive
Brandon
FL
33511
3126
3126 - CEDAR SHORES OFFICE
3620 SE Maricamp Road
Ocala
FL
34471
3128
3128 - CHARLOTTE HARBOR OFFICE
22627 Bayshore Road
Port Charlotte
FL
33980
3130
3130 - CORDOVA-PENSACOLA
4710 Bayou Blvd.
Pensacola
FL
32503
3132
3132 - CYPRESS POINT
1300 Palm Coast Parkway
Palm Coast
FL
32137
3133
3133 - DEERFIELD BEACH (H.S.)
3325 W. Hillsboro Road
Deerfield Beach
FL
33442
3135
3135 - EAST COMMERCIAL BLVD
2660 E Commercial Blvd.
Fort Lauderdale
FL
33308
3137
3137 - GROVE CITY OFFICE
2691 Placida Road
Grove City
FL
34224
3139
3139 - HOLLY HILL OFFICE
555 Ridgewood Ave.
Holly Hill
FL
32117
3140
3140 - HUDSON OFFICE
9005 State Rd. 52
Hudson
FL
34669
3141
3141 - LARGO OFFICE
13175 Walsingham Rd.
Largo
FL
33774
3143
3143 - MARCO ISLAND OFFICE
615 Elkcam Circle
Marco Island
FL
34145
3145
3145 - NEW CITRUS PARK
7919 Gunn Highway
Tampa
FL
33626
3147
3147 - NORTH LOCKWOOD RIDGE
6056 N LOCKWOOD RIDGE RD
SARASOTA
FL
34243
3155
3155 - SAWGRASS
12396 W. Sunrise Blvd.
Plantation
FL
33323




--------------------------------------------------------------------------------



3159
3159 - VERO-WEST (1ST AM)
4000 20th Street
Vero Beach
FL
32960
3160
3160 - WEST BRADENTON
4601 Manatee Ave. W.
Bradenton
FL
34209
3209
3209 - LAND O'LAKES OFFICE
21708 State Rd. 54
Lutz
FL
33549
3314
3314 - Dade City
14210 7th St
Dade City
FL
33523
3319
3319 - Downtown Laklnd
113 S Tennesee Ave
Lakeland
FL
33801
3320
3320 - Dwntwn St Ptrsb
 410 Central Avenue
St. Petersburg
FL
33701
3328
3328 - Kings Point
6646 W Atlantic Ave
Delray Beach
FL
33446
3331
3331 - New Warrngtn Rd
21 New Warrington Rd
Pensacola
FL
32506
3332
3332 - Ocean Ridge
4600 Ocean Blvd
Boynton Beach
FL
33435
3333
3333 - Okeechob Trnpke
5849 Okeechobee Blvd
West Palm Beach
FL
33417
3339
3339 - South Fort Myrs
12751 S Cleveland Ave
Fort Myers
FL
33907
3341
3341 - West Hollywood
6015 Washington St
Hollywood
FL
33023
3342
3342 - Westward
2701 Okeechibee Blv
West Palm Beach
FL
33409
3600
3600 - Cypress Lake Drive
7750 Cypress Lake Drive
Fort Myers
FL
33907
3625
3625 - The Avenues
10625 Philips Hwy
Jacksonville
FL
32256
4001
4001C - Baymeadows Ops
8324 Baymeadows Way
Jacksonville
FL
32256
4003
4003B - Combee
1414 South Combee Rd
Lakeland
FL
33801
4012
4012B - Lantana
1500 W Lantana Rd
Lantana
FL
33462
4014
4014B - Monument Rd
9580 Regency Square Blvd
Jacksonville
FL
32225
4016
4016B - North Boca Ratn
3601 N. Federal Highway
Boca Raton
FL
33431
4019
4019D - Palatka
200 Reid Street
Palatka
FL
32177
4020
4020B - Ridge Road
8423 Moon Lake Road
New Port Richey
FL
34654
4021
4021B - Rockledge
201 North Church Street
Rockledge
FL
32955
4022
4022B - S. Mandarin
12222 San Jose Blvd.
Jacksonville
FL
32223
4025
4025B - Westside
4328 Blanding Blvd.
Jacksonville
FL
32210
5057
5057 Century Park
1000 Century Park Road
Tampa
FL
33607
5058
5058 Clermont - Main Building
690 E. Highway 50
Clermont
FL
34711
5059
5059 Cordova
5041 Bayou Blvd.
Pensacola
FL
32503
5062
5062 Gulf to Bay - Main Bldng
1640 Gulf to Bay Blvd.
Clearwater
FL
33755
5063
5063 Hallandale Beach
801 E. Hallandale Blvd.
Hallandale
FL
33009
5064
5064 Jacksonville #100
9000 Southside Blvd.
Jacksonville
FL
32256
5065
5065 Jacksonville #200
9000 Southside Blvd.
Jacksonville
FL
32256
5066
5066 Jacksonville #300
9000 Southside Blvd.
Jacksonville
FL
32256
5067
5067 Jacksonville #400
9000 Southside Blvd.
Jacksonville
FL
32256
5068
5068 Jacksonville #500
9000 Southside Blvd.
Jacksonville
FL
32256
5069
5069 Jacksonville #600
9000 Southside Blvd.
Jacksonville
FL
32256
5070
5070 Jacksonville #700
9000 Southside Blvd.
Jacksonville
FL
32256
5071
5071 Jacksonville Daycr
9000 Southside Blvd.
Jacksonville
FL
32256
5072
5072 Jacksonville Garag
9000 Southside Blvd.
Jacksonville
FL
32256
5073
5073 Jacksonville Schl
9000 Southside Blvd.
Jacksonville
FL
32256
5074
5074 Lighthouse Point
2850 N. Federal Highway
LighthousePoint
FL
33064
5078
5078 North Hialeah-Main Bldng
1 E. 49th Street
Hialeah
FL
33013
5079
5079 Ocala Downtown
35 S.E. 1st Avenue
Ocala
FL
34471
5080
5080 Plaza
900 S. Federal Highway
Stuart
FL
34994
5081
5081 Port Charlotte-Main Bldng
21175 Olean Blvd.
Port Charlotte
FL
33952
5083
5083 San Jose - Main Building
3535 University Blvd. West
Jacksonville
FL
32217
5084
5084 South Region TPC
17100 N.W. 59th Avenue
Miami Lakes
FL
33015
5086
5086 Westshore Mall
100 N. Westshore Blvd.
Tampa
FL
33609
5088
5088 Winter Park
750 S. Orlando Avenue
Winter Park
FL
32789
5260
5260 - Baypoint
500 Biscayne Boulevard
Miami
FL
33132
5261
5261 - Bayshore-Mn Bldng
6160 14th Street West
Bradenton
FL
34207
5263
5263 - Blountstown-Mn Bldng
16793 SE Pear Street
Blountstown
FL
32424
5267
5267-Charlotte Harbor-Mn Bldng
23081 Harborview Road
Port Charlotte
FL
33980
5268
5268 - Coral Ridge-Mn Bldng
3600 North Federal Highway
Ft. Lauderdale
FL
33308
5269
5269 - Crystal River-Mn Bldng
450 SE Highway 19
Crystal River
FL
34429
5273
5273-Ft. Myers Beach-Mn Bldng
2525 Estero Blvd
Ft. Myers Beach
FL
33931
5274
5274-Ft. Walton Beach-Mn Bldng
189 Eglin Parkway NE
Ft Walton Beach
FL
32546
5275
5275 - Gulfgate-Mn Bldng
6525 South Tamiami Trail
Sarasota
FL
34231
5276
5276 - Homestead-Mn Bldng
850 Homestead Boulevard
Homestead
FL
33030
5283
5283 - Live Oak-Mn Bldng
201 S. Ohio Avenue
Live Oak
FL
32064
5286
5286 - Midway - Main Building
7760 West Flagler Street
Miami
FL
33144
5288
5288 - Plantation-Mn Bldng
7001 W. Broward Blvd.
Plantation
FL
33317
5295
5295 - Trouble Creek-Mn Bldng
4526 US Highway 19
New Port Richey
FL
34652
5297
5297 - W. Sunrise-Mn Bldng
8190 W. Sunrise
Plantation
FL
33322
5298
5298 - Weeki Wachee-Mn Bldng
9223 Cortez Blvd
Brooksville
FL
34613
5299
5299 - Westside-Mn Bldng
4311 Manatee Avenue West
Bradenton
FL
34209
5463
5463 - Cocoa Village Dt
430 Brevard Ave
Cocoa
FL
32922
5464
5464-Dayton Bch Spdwy-Mn Bldng
1025 International Speedwy Bd
Daytona Beach
FL
32114
5467
5467 - Palm Beach Vault
5701 Village Blvd
West Palm Beach
FL
33407
117
0117 - Ormond Beach
175 W. Granada Ave.
Ormond Beach
FL
32174
118
0118 - Ponce De Leon
709 S. Ponce de Leon Blvd.
St. Augustine
FL
32084
210
0110 - Downtown Lakeland
3221 South Florida Avenue
Lakeland
FL
33803
1077
0077 - Prima Vista
900 East Prima Vista Blvd
Port St. Lucie
FL
34952
2017
2017 - Fairfield
8022 Lillian Highway
Pensacola
FL
32506
3004
3004 -Plantation
450 North Pine Island Road
Plantation
FL
33324
3090
3090 - Delray Square
4899 W. Atlantic Blvd
Delray Beach
FL
33445
3151
3151 - Pinellas
7600 US Highway 19 N
Pinellas Park
FL
33781
3271
3271 - Wickham Road Office
7775 N Wickham Road
Melbourne
FL
32940
3316
3316 - Deland Main
131 E New York Ave
Deland
FL
32724
3601
3601 - Oviedo Red Bug
7455 Pinemire Drive
Oviedo
FL
32765
3630
3630 - LaFontana
9035 LaFontana Boulevard
Boca Raton
FL
33434
3632
3632 - Lake Mary Ofice
3701 W. Lake Mary Boulevard
Lake Mary
FL
32746
3635
3635 - Pembroke Pines
199 N. University Drive
Pembroke Pines
FL
33024




--------------------------------------------------------------------------------







4002
4002C - Callahan
401 S. King Rd
Callahan
FL
32011
4004
4004C - Conway
7336 Curry Ford Road
Orlando
FL
32822
4005
4005C - Dale Mabry
1506 South Dale Marby Highway
Tampa
FL
33629
4006
4006C - Davie
4150 S.W.64th Ave
Davie
FL
33314
4007
4007C - Eustis
200 Magnolia Ave.
Eustis
FL
32726
4008
4008C - Ft. Lauderdale
1100 W. State Route 84
Ft. Lauderdale
FL
33315
4009
4009C - Green Cov Sprng
425 North Orange Avenue
Green Cove Spri
FL
32043
4011
4011C - Indian Rocks
14147 Walsingham Rd.
Largo
FL
33774
4013
4013C - Largo
5250 E. Bay Drive
Clearwater
FL
33764
4015
4015C - Normandy
6545 Normandy Blvd
Jacksonville
FL
32205
4017
4017C - North Port
13675 N.W. Tamiami Trail
North Port
FL
34287
4018
4018C - NE St. Petrsbrg
9655 4th St. North
St. Petersburg
FL
33702
4023
4023C - Springfield
1601 Main Street
Jacksonville
FL
32233
4024
4024C - West Dayton
828 White Street
Daytona Beach
FL
32117
4219
4219-MARIANNA
2889 Green Street
Marianna
FL
32446
4220
4220-NEW SMYRNA BEACH
900 N. Dixie Freeway
New Smyrna Bch
FL
32168
4224
4224-WEST MAIN STREET
800 W. Main Street
Inverness
FL
34450
5060
5060 - Deland
230 N. Woodland Blvd.
Deland
FL
32720
2918
3918 - Platatn-Ryl Plm
950 S. Pine Island Road
Plantation
FL
33324
3163
3163 - BLUEGRASS OFFICE
1475 McFarland Road
Alpharetta
GA
30005
3165
3165 - CHESHIRE SHERIDAN
2419 Cheshire Bridge Rd NE
Atlanta
GA
30324
3167
3167 - EDGEWOOD
3805 Macon Road
Columbus
GA
31907
3169
3169 - LAVISTA ROAD
3880 LaVista Road
Tucker
GA
30084
3170
3170 - LILBURN OFFICE
4354 Lawrenceville Hwy
Lilburn
GA
30047
3173
3173 - PROVIDENCE SQUARE
4209 Roswell Road NE
Marietta
GA
30062
3343
3343 - Atlant Ops Cntr
3579-3585 Atlanta Ave
Atlanta
GA
30354
3345
3345 - Columbus Main
101 13th Street
Columbus
GA
31901
3346
3346 - Dalton Main
201 S Hamilton St
Dalton
GA
30720
3604
3604 - Woodstock Crossing
2255 Towne Lake Parkway
Woodstock
GA
30189
3665
3665 - Cobb Parkway
2521 SE Cobb Parkway
Smyrna
GA
30080
4030
4030B - Hapeville
590 S. Central Ave
Hapeville
GA
30354
4033
4033D - Macon Main
455 Walnut Street
Macon
GA
31201
4038
4038B - Perimeter Centr
4570 Ashford Dunwoody Road
Atlanta
GA
30346
4040
4040B - Stephenson
6999 Abercorn St
Savannah
GA
31405
4041
4041B - Toco Hills
2942 N. Druid Hills Road
Atlanta
GA
30329
4045
4045B - Walton Way
1478 Walton Way
Augusta
GA
30901
4046
4046B - Washington Road
2835 Washington Road
Augusta
GA
30909
5091
5091 Bull Street
22 Bull Street
Savannah
GA
31401
5094
5094 Moultrie Main
300 S. Main Street
Moultrie
GA
31768
5095
5095 Valdosta Main
106 S. Patterson Street
Valdosta
GA
31601
5096
5096 Winder Main Building
102 N. Broad Street
Winder
GA
30680
5300
5300-Aberdeen Village-Mn Bldng
500 North Lake Drive
Peachtree City
GA
30269
5303
5303 - East Point-Mn Bldng
2818 East Point Street
East Point
GA
30344
3014
3014 -Walnut Avenue
1300 Walnut Avenue
Dalton
GA
30720
3076
3076 -Sylvania Main
105 S. Main Street
Sylvania
GA
30467
3077
3077 - Dunwoody Villag
1449 Dunwoody Village Parkway
Dunwoody
GA
30338
3103
3103 - Lawrenceville Suwann
870 Lawrenceville Suwannee Rd
Lawrenceville
GA
30043
3273
3273 - Acworth Office
3365 Cobb Pkwy
Acworth
GA
30101
3282
3282 - Windward Parkway
5570 Windward Parkway
Alpharetta
GA
30004
3606
3606 - Stockbridge
113 Highway 138 West
Stockbridge
GA
30281
3639
3639 - Cartersville
215 Cherokee Place
Cartersville
GA
30121
3666
3666 - Snellville Presidential
1875 Scenic Highway
Snellville
GA
30078
4026
4026D - Alabama Ave
501 Alabama Avenue
Breman
GA
30110
4027
4027C - East Lake
2201 Roswell Rd.
Marietta
GA
30062
4031
4031C - Jimmy Crtr Blvd
5405 Jimy Carter Blvd.
Norcross
GA
30093
4032
4032C - Mableton
5606 Gordon Rd.
Mabletown
GA
30126
4036
4036C - Norcross
6155 S. Buford Highway
Norcross
GA
30071
4037
4037C - Peachtree Crnrs
5525 Peachtree Parkway
Norcross
GA
30092
4039
4039C - Rome Main
501 Broad Street
Rome
GA
30161
4042
4042F - Traffic Circle
3509 West Bay Street
Savannah
GA
31408
4043
4043F - Tri-County #2
4701 Sandy Plains Road
Roswell
GA
30075
4044
4044D - Vidalia Main
900 East First Street
Vidalia
GA
30474
4047
4047C - Washington West
3726 Washington Road
Martinez
GA
30907
4048
4048D - Waynesboro Main
615 Liberty Street
Waynesboro
GA
30830
4088
4088C - Merchant's Walk (Sub) (1)
1313 Johnson Ferry Rd. NE
Marietta
GA
30068
4225
4225-BUFORD HIGHWAY
5935 Buford Highway
Norcross
GA
30071
4229
4229-LARKIN STREET
241 Larkin Street
Cornelia
GA
30531
4230
4230-SOUTH PARK STREET
777 So. Park Street
Carrolton
GA
30117
4275
4275 CITIZEN SQUARE
26 Citizens Square
Dallas
GA
30157
4278
4278 DOYLE STREET
303 E. Doyle Street
Toccoa
GA
30577
4279
4279-HAPEVILLE
600 S. Central Avenue
Hapeville
GA
30354
4280
4280-LEE STREET
15 Lee St.
Jefferson
GA
30549
5301
5301 - Decatur (BS)-Mn Bldng
163 Clairmont Avenue
Decatur
GA
30030
2919
3919 - Decatur Sq Offc
101 W. Ponce De Leon Ave.
Decatur
GA
30030
147
0147 - Crossroad Faclty
301 South 25th Street
Fort Dodge
IA
50501
4231
4231-NORTH HOWARD
114 N Howard
Indianola
IA
50125
4235
4235-EAST ALTON
347 W. Main Street
East Alton
IL
62024
4502
4502 - Peoria Main
301 W. Adams Avenue
Peoria
IL
61602
5098
5098 Bank of America
231 S. La Salle Street
Chicago
IL
60604
71014
Lockport
1103 E 9th Street
Lockport
IL
60441
922
922 - Hinsdale
21 West 2nd Street
Hinsdale
IL
60521
4233
4233-BELLEVILLE
222 East Main Street
Belleville
IL
62220
4237
4237-KICKAPOO STREET
303 S. Kickapoo Street
Lincoln
IL
62656




--------------------------------------------------------------------------------



4241
4241-SPARTA
114 West Broadway
Sparta
IL
62286
4242
4242-WOOD RIVER AVENUE
118 Wood River Avenue
Wood River
IL
62095
4283
4283-EAST ST LOUIS STRE
112 East St. Louis St.
Nashville
IL
62263
4284
4284 ROBINSON
300 W. Main Street
Robinson
IL
62454
4285
4285-SESSER
201 South Park
Sesser
IL
62884
4413
4413-LAKE STREET
540 Lake Street
Addison
IL
60101
4509
4509 - LaPorte Main
800 Lincoln Way
LaPorte
IN
46350
4572
4572 - 25th Street
3805 25th Street
Columbus
IN
47203
4573
4573 - Brentwood
2751 Brentwood Drive
Columbus
IN
47203
4574
4574 - Tipton
1117 E. Tipton Street
Seymour
IN
47274
4575
4575 - 2nd Street
222 W. 2nd Street
Seymour
IN
47274
5099
5099 Mission Facility
9500 Mission Road
Overland Park
KS
66206
5100
5100 Penn Street Faclty
501 N. Penn Street
Independence
KS
67301
4505
4505 - London Central
400 South Main
London
KY
40741
4289
4289-BELLE CHASSE HIGHWA
8018 Belle Chasse Highway
Belle Chasse
LA
70037
4290
4290 LUTCHER
1980 W. Main St.
Lutcher
LA
70071
215
0915 - Barnstable
145 Barnstable Road
Barnstable
MA
02601
5312
5312 - Exchange Street
200 Exchange St
Malden
MA
02148
5313
5313 - Waltham Mn (1 and 2)
1025-1075 Main (blds I & II)
Waltham
MA
02451
71015
Columbia Road
568-572 Columbia Road
Dorchester
MA
02125
71016
East Boston Square
26 Central Square
East Boston
MA
02128
71017
Massachusetts Avenue
1420 Massachusetts Avenue
Arllington Heights
MA
02476
71018
Rogers Road
147 Main Street + 52 Rogers Road Parking
Gloucester
MA
01930
71019
Union Square - Somerville
40 Union Square
Somerville
MA
02143
3348
3348 - Pikesvill Brnch
1515 Reisterstown Rd
Baltimore
MD
21208
5101
5101 Annapolis Church
10 Church Circle
Annapolis
MD
21402
5102
5102 Highlandtown - BAL
3415-3417 Eastern Avenue
Baltimore
MD
21224
5317
5317 - Wheaton - Main Building
2601 University Boulevard
Wheaton
MD
20902
5319
5319 - Court St.
178 Court St
Auburn
ME
04210
5320
5320 - Gannett Dr.
65 Gannett Dr
South Portland
ME
04106
4506
4506 - Arcadia
245 N. Rose Street
Kalamazoo
MI
49007
71020
18 Mile Road
2225 18 Mile Road
Sterling Height
MI
48314
71021
Allen Road - Southgate
11275 Allen Road
Southgate
MI
48195
71022
Ford Road Heights
25350 Ford Road
Dearborn Heights
MI
48127
71023
Grand River
2150 Grand River
Detroit
MI
48219
71024
Greater Mack
21800 Greater Mack
St. Clair Shores
MI
48080
71025
Grosse Pointe Woods
19307 Mack Avenue
Grosse Pointe Woods
MI
48236
71026
Hoover Road
26681 Hoover Road
Warren
MI
48089
71027
Joy Road
10641 Joy Road
Detroit
MI
48204
71028
Main St - Belleville
105 Main Street
Belleville
MI
48111
71029
North Adams
44 North Adams
Rochester
MI
48309
71030
Plymouth Rd - Detroit
20222 Plymouth Road
Detroit
MI
48228
71031
Roseville
26000 Gratiot Avenue
Roseville
MI
48066
71032
Schoenherr
28455 Schoenherr
Warren
MI
48088
71033
West Fort Street
14600 W Fort Street
Southgate
MI
48195
71034
West Maple
2500 W Maple
Bloomfield Hills
MI
48301
71035
Woodward - Ferndale
23011 Woodward Avenue
Ferndale
MI
48220
4507
4507 - Executive Drive
5829 Executive Drive
Lansing
MI
48911
5103
5103-Columbia Faclty-Mn Bldng
800 Cherry Street
Columbia
MO
65201
5104
5104 Concord Village
5353 S. Lindbergh Blvd.
St. Louis
MO
63126
5105
5105-Downtown Faclty-Mn Bldng
210 W. 8th Street
Rolla
MO
65401
5106
5106 Florissant Facilty
880 Rue Saint Francois
Florissant
MO
63031
5107
5107 Hampton-Main
4301 Hampton Avenue
St. Louis
MO
63109
5108
5108 Independence Squar
129 W. Lexington Avenue
Independence
MO
64050
5109
5109-Lexington Faclty-Mn Bldng
1016 Main Street
Lexington
MO
64607
5110
5110 Mexico Facility
222 S. Jefferson Street
Mexico
MO
65265
5111
5111 Oak Trafficway
8320 N. Oak Trafficway
N. Kansas City
MO
64118
5112
5112-Richland Faclty-Mn Bldng
112 McClurg Street
Richland
MO
65556
5113
5113 South Glenstone-Mn Bldng
2940 S. Glenstone Avenue
Springfield
MO
65804
5114
5114 West Sunshine-Mn Bldng
710 W. Sunshine Street
Springfield
MO
65807
5171
5171 BOA Plaza Sub-Lease
800 Market Street
St. Louis
MO
 
5321
5321-Ballwin Facility-Mn Bldng
15115 Manchester
Ballwin
MO
63011
5322
5322-Belton Facility-Mn Bldng
1818 E. North Ave
Belton
MO
64012
5324
5324-Forsyth Facility-Mn Bldng
Hwy 160 and Main
Forsyth
MO
65653
5326
5326-I-70 & Noland-Mn Bldng
4141 Lynn Ct. Drive
Independence
MO
64055
5327
5327 - Kansas City Ops Cntr
2001 NE 46th Street
Kansas City
MO
64116
5328
5328-Metropolitan-Mn Bldng
8550 Holmes Rd
Kansas City
MO
64131
40
0040 - Aurora Main
201 Masidon
Aurora
MO
65605
3681
3681 - Gulfport Hwy 49
11464 Highway 49
Gulfport
MS
39503
4252
4252-CLARKSDALE
211 East Second
Clarksdale
MS
38614
4298
4298-MOUNT OLIVE
515 Main Street
Mount Olive
MS
39119
352
352 - Banner Elk
1667 NC Highway 184
Banner Elk
NC
28779
900
Independence - Main Bld - 0104
101 Independence Center
Charlotte
NC
28246
917
302A - Hickory Parking Lot
2nd Street Place NE
Hickory
NC
28601
924
924 - Village Circle
200 Meadowmont Village Circle
Chapel Hill
NC
27517
925
925 - Barbee Chapel Road
112 West Barbee Chapel Road
Chapel Hill
NC
27517
2906
3906 - East Independnc
11201 E. Independence Blvd.
Matthews
NC
28105
2914
3914 - Chapel Hill
100 E. Franklin Street
Chapel Hill
NC
27514
3016
3016 -Ballantyne
14925 John J. Delaney Drive
Charlotte
NC
28277
3017
3017 -Cary Preston
999 High House Road
Cary
NC
27513
3018
3018 -Clemmons
3645 Clemmons Road
Clemmons
NC
27012
3031
3031 -Wakefield FC
14400 New Falls of Neuse Blvd
Raleigh
NC
27511
3032
3032 -Westinghouse
741 Westinghouse Blvd
Charlotte
NC
28273




--------------------------------------------------------------------------------





3178
3178 - ASHLEY VILLAGE
7210 Tryon Rd.
Cary
NC
27511
3182
3182 - GARNER OFFICE
1145 Hwy 70 W.
Garner
NC
27529
3185
3185 - STONEHENGE OFFICE
7541 Creedmoor Rd.
Raleigh
NC
27613
3186
3186 - UNIVERSITY PLACE OFFICE
8700 University Exec. Pk Dr
Charlotte
NC
28262
3188
3188 - WEST MARKET STREET
4636 W. Market Street
Greensboro
NC
27407
3351
3351 - Burlington
500 S Main St
Burlington
NC
27215
3353
3353 - Goldsboro
301 East Ash Street
Goldsboro
NC
27530
3354
3354 - Greenville Sals
1451 Thomas Langston Rd
Winterville
NC
28590
3356
3356 - Market Street
201 East Market St
Smithfield
NC
27577
3357
3357 - Mortgage Center
1100 Corporate Center Dr
Raleigh
NC
27607
3362
3362 - West End Center
809 West 4 1/2 St
Winston-Salem
NC
27101
3365
3365 - Winston Salem
401 Linden St
Winston-Salem
NC
27101
3441
3441 - West End Ctr
801 W. 4th Street
Winston Salem
NC
27101
4057
4057B - Clemmons
2565 Lewisville-Clemmons Rd.
Clemmons
NC
27012
4069
4069B - King Main
701 S. Main St.
King
NC
27021
4072
4072B - Marion Main
129 N. Main Street
Marion
NC
28752
4073
4073D - Morganton Main
300 North Green Street
Morganton
NC
28655
4075
4075C - Oakwoods
418-420 Bushy Mountain Rd.
N. Wilkesboro
NC
28697
4078
4078B - Roxboro Main
515 North Madison Blvd.
Roxboro
NC
27573
4079
4079B - Russ Avenue
339 Russ Avenue
Waynesville
NC
28786
4080
4080B - Sardis Road
1607 N. Sardis Road Extension
Charlotte
NC
28270
4083
4083B - Valdese Main
101 Main Street
Valdese
NC
28690
4084
4084B - Viewmont
1453 Second Street NW
Hickory
NC
28601
4086
4086B - Wilkesboro Main
210 West Main Street
Wilkesboro
NC
28697
4101
4101A-Albemarle Rd
6425 Albemarle Road
Charlotte
NC
28212
4103
4103A-Beatties Ford Rd
2249 Beatties Ford Road
Charlotte
NC
28216
4104
4104A-Belhaven Blvd
4801 Brookshire Blvd
Charlotte
NC
28216
4105
4105D-Black Mountn-ACU
116 Montreat Road
Black Mountain
NC
28711
4106
4106A-Boger City
2614 E. Main Street
Lincolnton
NC
28092
4107
4107-Boone Main Office
709 Blowing Rock Road
Boone
NC
28607
4109
4109A-Burgaw Main Offc
104 E. Fremont Street
Burgaw
NC
28425
4110
4110A-Burlington Mn Of
245 W. Davies Street
Burlington
NC
27215
4111
4111D-Calabash/Subleas
Route 7, Highway 79 South
Calabash
NC
28407
4112
4112A-Cameron Village
321 Oberlin Road
Raleigh
NC
27605
4113
4113A-Candler
1189 Smokey Park Highway
Candler
NC
28715
4114
4114A-Carmel Commons
6611 Carmel Road
Charlotte
NC
28216
4115
4115A-Carolina Beach
123 Harper Avenue
Carolina Beach
NC
28428
4116
4116A-Cary Village
801 E. Maynard Road
Cary
NC
27511
4117
4117A-Cherryville
403 E. Main Street
Cherryville
NC
28021
4120
4120A-Columbus
211 E. Mill Street
Columbus
NC
28722
4121
4121A-Cornelius
20005 NC Highway 73 West
Cornelius
NC
28031
4122
4122A-Cumberland
5581 Cumberland Road
Fayetteville
NC
28306
4123
4123A-Dallas
202 W. Trade Street
Dallas
NC
28034
4124
4124A-Denver
3768 N. Highway 16
Denver
NC
28037
4125
4125A-Dixie Village
2401 W. Franklin Blvd.
Gastonia
NC
28052
4126
4126D-Draper(Abandond)
151 N. Fieldcrest Road
Eden
NC
27288
4127
4127D-Dunn Main Office
100 E. Cumberland
Dunn
NC
10900
4130
4130A-Eden Main Office
213 W. Kings Highway
Eden
NC
27288
4131
4131A-Elizabethtown Mn
201 W. Broad Street
Elizabethtown
NC
28337
4132
4132D-Fairplains/Aban
Waugh Street & Sparta Road
N Wilkesboro
NC
28659
4133
4133A-Farmville
200 S. Main Street
Farmville
NC
27828
4134
4134A-Fayettevll Dwntn
324 Mason Street
Fayetteville
NC
28301
4135
4135A-Garner
547 Benson Road
Garner
NC
27529
4136
4136A-Gastonia Mn Off
355 S. New Hope Road
Gastonia
NC
28054
4138
4138A-Guilford College
700 College Road
Greensboro
NC
27410
4139
4139D-Havelock-Abandnd
207 W. Main Street
Havelock
NC
28532
4141
4141A-Hendersn MO Relc
826 S. Garnett Street
Henderson
NC
27536
4142
4142A-Hillsborough
113 N. Churton Street
Hillsborough
NC
27278
4143
4143A-Hilltop Plaza
901 E. Roosevelt Blvd
Monroe
NC
28112
4145
4145A-Hospital-Grnvill
2000 Stantonsburg Road
Greenville
NC
27834
4147
4147A-Kenansville
104 Limestone Road
Kenansville
NC
28349
4148
4148A-Kinston Mn Offic
1900 W. Vernon Avenue
Kinston
NC
28501
4149
4149A-Landfall
1325 Military Cut-Off-Road
Wilmington
NC
28405
4150
4150C-Lincolnton Mn Of
100 E. Main Street
Lincolnton
NC
28092
4152
4152A-Marion Main Offc
100 N. Main Street
Marion
NC
28752
4153
4153B-Market Street
619 Market Street
Wilmington
NC
28401
4155
4155A-Mooresville Main
314 N. Main Street
Mooresville
NC
28115
4156
4156A-Mt Olive Mn Off
211 N. Chestnut Street
Mount Olive
NC
28365
4157
4157A-Myers Park
751 Providence Road
Charlotte
NC
28207
4158
4158A-North Asheville
892 Merrimon Avenue
Asheville
NC
28804
4159
4159A-North Blvd-Ralgh
5005 Capital Blvd
Raleigh
NC
27615
4160
4160A-North Durham
3807 N. Duke Street
Durham
NC
27712
4161
4161A-North Henderson
1405 N. Garnett Street
Henderson
NC
27536
4163
4163D-North Mn ST-ACU
100 E. Hope Lodge Street
Tarboro
NC
27886
4164
4164A-North Raleigh
6300 Falls of Neuse Road
Raleigh
NC
27615
4165
4165A-Northeast
3401 The PLaza
Charlotte
NC
28205
4166
4166A-Northwood
201 E. Paris Avenue
High Point
NC
27265
4167
4167A-Park Road
4535 Park Road
Charlotte
NC
28209
4168
4168A-Pavilions
698 Hanes Mall Blvd
Winston-Salem
NC
27103
4169
4169A-Pinehurst
5 Villiage Green West
Pinehurst
NC
28374
4170
4170A-Pleasant Garden
4615 Pleasant Garden Road
Pleasant Garden
NC
27313
4171
4171A-Reidsville Mn Of
507 S. Main Street
Reidsville
NC
27320
4172
4172A-Reynolda
2899 Reynolda Road
Winston-Salem
NC
27106




--------------------------------------------------------------------------------



4173
4173D-Richlands/Sublse
8800 Richlands Highway
Richlands
NC
28574
4174
4174A-Salisbury Mn Off
500 W. Innes Street
Salisbury
NC
28144
4175
4175A-Salisbury West
200 Statesville Blvd.
Salisbury
NC
28144
4176
4176A-Sardis Village
9700 Old Monroe Road
Charlotte
NC
28270
4177
4177A-Signal Hill
1616 E. Broad Street
Statesville
NC
28625
4178
4178A-Six Forks
8820 Six Forks Road
Raleigh
NC
27615
4179
4179A-South Elm
1500 S. Elm Street
Greensboro
NC
27406
4180
4180A-S Park Greenvill
317 E. Greenville Blvd.
Greenville
NC
27858
4181
4181A-South Square
3200 Shannon Road
Durham
NC
27707
4182
4182A-S Pines Mn Offic
100 W. Morganton Road
Southern Piens
NC
28337
4183
4183A-Southwinds
Southwinds Shopping Center
Spring Lake
NC
28390
4184
4184A-Southwood Square
115 W. Fairfield Road
High Point
NC
27263
4185
4185A-Spruce Pine Main
337 Oak Avenue
Spruce Pine
NC
28777
4186
4186A-Statesville Mn O
113 W. Broad Street
Statesville
NC
28677
4187
4187A-Swansboro
620 W. Corbett Avenue
Swansboro
NC
28584
4188
4188D-Tarboro Mn Ofc.
325 Main Street
Tarboro
NC
27886
4189
4189A-Troutman
539 N. Main Street
Troutman
NC
28166
4190
4190A-Tryon Main Offic
201 Pacolet Street
Tryon
NC
28782
4191
4191A-Twin Rivers
3131 Martin Luther Kng Jr. Bl
New Bern
NC
28562
4192
4192A-Union Road
2950 Union Road
Gastonia
NC
28054
4194
4194A-University
502 S. College Road
Wilmington
NC
28403
4195
4195A-Village Drive
2901 Villiage Drive
Fayetteville
NC
28305
4196
4196D-Washington Cornr
1328 John Small Avenue
Washington
NC
27889
5116
5116 525 N Tryon-Odell
525 N. Tryon Street
Charlotte
NC
28202
5331
5331 - Gateway Center - Chr
901 W. Trade Street
Charlotte
NC
28202
916
230 - Midland
4411 North Carolina Hwy27
Midland
NC
28107
2100
2100 - Apex Charlotte
801 East Williams Street
Apex
NC
27502
2102
2102 - Graham
220 South Main Street
Graham
NC
27253
2103
2103 - Havelock
1303 East Main Street
Havelock
NC
28532
2104
2104 - Morehead City
4408 Arendell Street
Morehead City
NC
28557
2105
2105 - New Bern
375 South Front Street
New Bern
NC
28560
2106
2106 - Plymouth
102 West Main Street
Plymouth
NC
27962
2107
2107 - Wilson
223 West Nash Blvd
Wilson
NC
27893
2108
2108A - Wilson (Wooten)
2501 Wooten Blvd
Wilson
NC
27893
2110
2108B - Wilson (Horton)
2412 Horton Blvd
Wilson
NC
27893
2929
2929 - Albermarle Road
6011 Albermarle Road
Charlotte
NC
28212
3022
3022 -Hickory View
1625 North Center Street
Hickory
NC
28601
3024
3024 -Cornelius
20301 W. Catawba Avenue
Cornelius
NC
28031
3028
3028 -North Cross
16649 Statesville Road
Huntersville
NC
28078
3033
3033 -Wilmington
1313 Military Cutoff Road
Wilmington
NC
28405
3081
3081 - Cotswold Branch
225 sharon Amity Road
Charlotte
NC
28211
3179
3179 - BATTLEGROUND OFFICE
3314 Battleground Ave.
Greensboro
NC
27410
3187
3187 - WENDOVER PLACE
5402 Sapp Road
Greensboro
NC
27409
3285
3285 - Walnut Maynard
712 SE Maynard Road
Cary
NC
27511
3349
3349 - Asheville Main
1 Haywood St
Asheville
NC
28801
3358
3358 - Thomasville
804 Randoloh St
Thomasville
NC
27360
4035
4035C - Newnan Main
30 Greenville Street
Newnan
NC
30263
4049
4049C - Advance Main
Hwy. 801 & Hwy 158
Advance
NC
27006
4052
4052C - Blowing Rock Mn
983 North Main Street
Blowing Rock
NC
28605
4053
4053C - Brevard Main
73 West Main Street
Brevard
NC
28712
4055
4055D - Canton Main
101 Main Street
Canton
NC
28716
4056
4056C - China Grove
125 North Main Street
China Grove
NC
28023
4058
4058C - Conover Main
106 First Ave. South
Conover
NC
28613
4059
4059C - Derita
2610 W. sugar Creek Rd.
Charlotte
NC
28262
4060
4060C - Fayetteville Mn
200 Green &Bow Streets
Fayetteville
NC
28301
4061
4061C - Forest City Mn
408in Street
Forest City
NC
28043
4062
4062D - Goldsboro Main
203 North William Street
Goldsboro
NC
27530
4064
4064C - Harrisburg
108 Highway 49 North
Harrisburg
NC
28075
4065
4065F - High Point Road
3608 High Point Road
Greensboro
NC
27407
4066
4066C - Jackson Park
704 North Cannon Blvd.
Kannapolis
NC
28083
4067
4067D - Jefferson Main
230 E. Main Street
Jefferson
NC
28640
4068
4068C - Kildaire Farms
1122 Kildaire Farms Road
Cary
NC
27511
4070
4070F - Knightdale
7519 US Highway 64 E
Knightdale
NC
27545
4071
4071C - Lexington Main
100 S. State Street
Lexington
NC
27292
4074
4074C - Newton Main
102 S. Main Ave.
Newton
NC
28658
4076
4076D - Rockingham Main
202 East Washington Street
Rockingham
NC
28379
4077
4077C - Rocky Mount Mn
112 North Church Street
Rocky Mount
NC
27804
4085
4085D - W. Jefferson Mn
402 S. Jefferson Avenue
W. Jefferson
NC
28694
4102
4102B-Asheville Mn Off
68 Patton Avenue
Asheville
NC
28801
4119
4119A-College Street
162 College Street
Asheville
NC
28801
4128
4128B-East End
1908 E. Greenville Blvd.
Greenville
NC
27858
4137
4137B-Greenville Mn Of
201 W. First Street
Greenville
NC
27858
4154
4154A-Mint Hill
8008 Blair Road
Charlotte
NC
28227
5334
5334 - Nashua Main
143-157 Main St
Nashua
NH
03060
5335
5335 - Portsmouth Pleasant
3 Pleasant St
Portsmouth
NH
03801
71036
Barrington
Jct Rt 9 & 125
Barrington
NH
03825
71037
Coliseum Avenue
33 Coliseum Avenue
Nashua
NH
03063
71038
One Constitution Way
One Constitution Way
Somersworth
NH
03878
231
231 - Upper Montclair Drive Up
529 Valley Road
Upper Montclair
NJ
07043
514
0014 - Brkly Hghts
555 Springfield Ave.
Berkeley Height
NJ
07922
525
0025 - Edisn Twnshp
1746 Oak Tree Rd
Edison Twp.
NJ
08820
531
0031 - Hamilton Sq
3659 Nottingham Way
Hamilton Square
NJ
08690
533
0033 - Highland Prk
104 Raritan Rd.
Highland Park
NJ
08904




--------------------------------------------------------------------------------







536
0036 - Kenilworth
470 Boulevard
Kenilworth
NJ
07033
548
0048 - Millburn
52 Millburn Ave
Millburn
NJ
07041
563
0063 - Scotch Plns
1922 Westfield Ave.
Scotch Plains
NJ
07076
569
0069 - S. Plainfld
2426 Plainfield Ave.
South Plainfiel
NJ
07080
607
0007 - Milltown
270 Ryders Ln
Milltown
NJ
08850
622
0022 - East Brunswick
Loehmann's Plaza, Rte 18
East Brunswick
NJ
08816
623
0023 - Concordia
Concordia Shopping Ctr
Monroe
NJ
08831
914
Schwab - Harborside
Harborside Financial Center
Jersey City
NJ
07311
2932
2932 - Livingston
39 East Mount Pleasant Ave
Livingston
NJ
07039
3368
3368 - Haddon Township
600 W Cuthbert Boulevard
Hadden Twnship
NJ
08108
3370
3370 - Main Strt Offic
40 Main St
Toms River
NJ
08753
3371
3371 - Morristown Offc
21 South St
Morristown
NJ
07960
3372
3372 - NBOC Operations
100/300 Fidelity Plaza
North Brunswick
NJ
08905
3376
3376 - Red Bank Mn Off
303 Broad St
Red Bank
NJ
07701
3380
3380 - Trenton-Brnswck
891 Brunswick Ave
Trenton
NJ
08638
3443
3443 - NBOC Op Center
100/300 Fidelity Plaza
North Brunswick
NJ
08905
3613
3613 - Haddonfield- Kings
17 Kings Highway West
Haddonfield
NJ
08033
5336
5336 - Arthur St.
639 Rte 18 & Arthur St
East Brunswick
NJ
08816
5337
5337 - Beechwood Rd
40 Beechwood Rd
Summit
NJ
07901
5338
5338 - Bellevue Ave.
209-215 Bellevue Ave
Hammonton
NJ
08037
5340
5340 - Bergenline Ave
3109 Bergenline Ave
Union City
NJ
07087
5342
5342 - Bridgewater
1125 Rte 22 West
Bridgewater
NJ
08807
5348
5348-E Ridgewood Ave-Mn Bldng
54 East Ridgewood Ave
Ridgewood
NJ
07450
5355
5355 - Lakewood Rte 70
395 N/S Rte 70
Lakewood
NJ
08701
5356
5356 - Maplewood Ave
161 Maplewood Ave
Maplewood
NJ
07040
5358
5358 - Pennsauken
4900 Rte 70
Pennsauken
NJ
08109
5361
5361 - South Orange Ave
8 South Orange Ave.
South Orange
NJ
07079
5362
5362 - Springfield Ave
367 Springfield Ave.
Summit
NJ
07901
5365
5365 - Wood Ave
601,607-609 N Wood Ave.
Linden
NJ
07036
154
154 - Sea Bright
1096 Ocean Avenue
Sea Bright
NJ
07760
157
157 - Woodbury
22 N. Broad St
Woodbury
NJ
08096
515
0015 - Cherry Hill
1402 Brace Road
Cherry Hill
NJ
08034
534
0034 - Hightstown
140 Mercer St.
Hightstown
NJ
08520
535
0035 - Kendall Park
3534 State Rt. 27
Kendall Park
NJ
08824
541
0041 - Lawrencevill
2673 Main St.
Lawrenceville
NJ
08648
543
0043 - Linden
501 North Wood
Linden
NJ
07036
545
0045 - Manasquan
240 Parker Ave (Rt 71)
Manasquan
NJ
08736
552
0052 - N. Plainfld
28 Craig Place
North Plainfiel
NJ
07060
559
0059 - Point Plsant
2201 Bridge Ave.
Point Pleasant
NJ
08742
562
0062 - Runnemede
810 E. Clements Bridge
Runnemede
NJ
08078
567
0067 - Somerdale
2 S. White Horse Pike
Somerdale
NJ
08083
571
0071 - Spring Lake
2401 State Rt 71
Spring Lake
NJ
07762
573
0073 - Sunnyside
236 W. St. George Ave
Linden
NJ
07036
1203
0203 - Collingswood
1040 Haddon Ave
Collingswood
NJ
08108
1213
0213 - Pennington
1 North Main Street
Pennington
NJ
08534
3061
3061 -Stuyvesnt Vil
1097 Stuyvesant Avenue
Irvington
NJ
07111
3108
3108 - Landing
118 lakeside Blvd
Landing
NJ
07850
3642
3642 - Lake Hiawatha
66 N. Beverwyck Road
Lake Hiawatha
NJ
07034
610
0010 - Howell
4074 US Highway 9
Howell
NJ
07731
611
0011 - Whiting
200 Lacey Rd
Whiting
NJ
08759
5117
5117 Albuquerque Op Ctr
725 6th Street N.W.
Albuquerque
NM
87102
5366
5366-Amador (Cruces)-Mn Bldng
250 W. Amador
Las Cruces
NM
88005
5368
5368-Santa Fe-Mtr Bnk-Mn Bldng
1235 St. Michael's Drive
Santa Fe
NM
87505
1072
0072 - Meadowd Midrs
5905 South Virginia Street
Reno
NV
89502
2325
2925 - Las Vegas-Sahar
9325 W. Sahara Avenue
Las Vegas
NV
89117
5476
5476 - Las Veg Ops Ctr
4101 E. Charleston Blvd
Las Vegas
NV
89104
5373
5373 - Broadway
575 Broadway
Albany
NY
12207
5378
5378 - Genesee St
120 Genesee St.
Auburn
NY
13021
5380
5380 - Hempstead Tpke
2310 Hempstead Tpke.
East Meadow
NY
11554
5381
5381 - Jamaica
91-16 168 Street
Jamaica
NY
11432
5383
5383 - Levittown
3161 Hempstead Tpke.
Levittown
NY
11756
5387
5387 - Merrick Ave
15 Merrick Ave
Merrick
NY
11566
5388
5388 - Middle Neck Rd
10 Middle Neck Rd.
Great Neck
NY
11021
5391
5391 - Park Avenue
3330 Park Ave.
Wantagh
NY
11793
5394
5394 - State St
69 State St.
Albany
NY
12207
5395
5395 - Transit Rd
2970 Transit Rd.
West Seneca
NY
14224
5396
5396 - Wantagh
15 Hempstead Gardens Dr.
West Hempstead
NY
11552
71039
Endicott
18-20 Washington Avenue
Endicott
NY
13760
71040
Genesee - Utica
264-266 Genesee Street and
Utica
NY
13502
71041
Glens Falls
37 Bay Street
Glens Falls
NY
12801
71042
Main St - Beacon
364 Main Street
Beacon
NY
12508
71043
Meadow Avenue
Union and Meadow Avenues
Newburgh
NY
12550
71044
Montcalm Street
 117Montcalm Street
Ticonderoga
NY
12883
2505
2505 - 4008 St. Clr Ave
4008 St. Clair Avenue
Cleveland
OH
44103
2519
2519 - Madisonville
5727 Madisonville
Cincinnati
OH
45227
71045
Chagrin Falls
4 E Washington Street
Chagrin Falls
OH
44022
71046
Dover Center Road
411 Dover Center Road
Bay Village
OH
44140
71047
East Street - Euclid
365 E 200 Street
Euclid
OH
44119
71048
Fairview Park
22591 Lorain Road
Fairview Park
OH
44126
71049
Girard
35 S State Street
Girard
OH
44420
71050
Lake Shore Blvd
23300 Lake Shore Boulevard
Euclid
OH
44123
71051
Lorain Road
25290 Lorain Road
North Olmsted
OH
44070
71052
Mentor Avenue
8715 Mentor Avenue
mentor
OH
44060




--------------------------------------------------------------------------------





71053
Navarre Avenue
3024 Navarre Avenue
Oregon
OH
43616
71054
Richmond Heights
690 Richmond Road
Richmond Heights
OH
44143
71055
Toledo Main
602 Main Street
Toleda
OH
43605
71056
University Heights
2175 Warrensville Center
University Heights
OH
44118
71057
Westlake
1299 Columbia Road
Westlake
OH
44145
903
2534 - Bethel Ohio
200 West Plane Street
Bethel
OH
45106
2503
2503 - 328 Main Street
328 Main Street
Conneaut
OH
44030
2504
2504 - 680 Broadway
680 Broadway
Bedford
OH
44146
2506
2506 - 4175 Pearl Road
4175 Pearl Road
Cleveland
OH
44109
2507
2507 - 5703 Broadway
5703 Broadway
Cleveland
OH
44127
2508
2508 - 5900 St. Clr Ave
5900 St. Clair Avenue
Cleveland
OH
44103
2509
2509 - 14444 Pearl Rd
14444 Pearl Road
Strongville
OH
44136
2510
2510 - 22481 Lakeshore
22481 Lakeshore Boulevard
Euclid
OH
44123
2511
2511 - 26410 Lakeshore
26410 Lakeshore Boulevard
Euclid
OH
44132
2512
2512 - Ashtabula
4366 Main Avenue
Ashtabula
OH
44004
2513
2513 - Beachwood
24600 Chagrin Boulevard
Beachwood
OH
44122
2514
2514 - Berea
118 Front Street
Berea
OH
44017
2515
2515 - Chagrin Blvd
30200 Chagrin Boulevard
Pepper Pike
OH
44124
2517
2517 - Euclid Avenue
14501 Euclid Avenue
Cleveland
OH
44112
2518
2518 - Hamilton Avenue
10963 Hamilton Avenue
Springfield Twp
OH
43211
2520
2520 - Mentor Avenue
9572 Mentor Avenue
Mentor
OH
44060
2521
2521 - Milford
301 Main Street
Milford
OH
45150
2522
2522 - Plaza Blvd
7850 Plaza Boulevard
Mentor
OH
44060
2523
2523 - Public Square
119 Public Square
Medina
OH
44256
2524
2524 - Reading Road
Reading Road
Mason
OH
45040
2525
2525 - Reding Road
7825 Reading Road
Cincinnati
OH
45237
2526
2526 - Rock Creek
3273 Main Street
Rock Creek
OH
44078
2527
2527 - South Broadway
21 South Broadway
Geneva
OH
44041
2528
2528 - South Water Strt
408 South Water Street
Kent
OH
44240
2529
2529 - Turney Road
5007 Turney Road
Garfield Height
OH
44125
2530
2530 - Warrensville Ctr
3370 Warrensville Center Road
Shaker Heights
OH
44122
2531
2531 - West 117th
3370 W. 117th
Cleveland
OH
44111
2532
2532 - West Jefferson
36 West Jefferson Street
Jefferson
OH
44047
2533
2533 - Woodland Avenue
4100 Woodland Avenue
Cleveland
OH
44104
4429
4429-PEARL ROAD
4221 Pearl Road
Cleveland
OH
44133
4430
4430 - St. Clair Avenue
6235 St. Clair Avenue
Cleveland
OH
44103
4431
4431-TUSCARAWAS STREET
400 Tuscarawas Street
Canton
OH
44702
5121
5121 Admiral - Main Building
5950 E. Admiral Place
Tulsa
OK
74115
5122
5122 Muskogee Main
230 W. Broadway
Muskogee
OK
74401
5398
5398 - 31st Street-Mn Bldng
10802 E. 31st St.
Tulsa
OK
74146
5400
5400 - Broken Arrow-Mn Bldng
1800 South Elm Place
Broken Arrow
OK
74012
5401
5401 - Catoosa - Main Building
1801 North Hwy. 66
Catoosa
OK
74015
5405
5405 - Grants Pass-Mn Bldng
735 S.E. 6th St.
Grants Pass
OR
97526
5406
5406 - Gresham - Main Building
200 East Powell Blvd.
Gresham
OR
97030
5407
5407 - Parkrose-Mn Bldng
10120 N.E. Sandy Blvd.
Portland
OR
97220
5474
5474 - Redmond - Main Building
552 S 6th St
Redmond
OR
97756
218
0918 - Paoli
12 Chestnut Street
Paoli
PA
19301
526
0026 - Emmaus
235 Main St.
Emmaus
PA
18049
527
0027 - Feasterville
40 E. Street Rd.
Feasterville
PA
19053
576
0076 - Warminster
473 York Road
Warminster
PA
18974
601
0001 - Ardmore
225 W. Lancaster Ave.
Ardmore
PA
19003
609
0009 - Fairgrounds
17th and Chew Streets
Allentown
PA
18102
612
0012 - West Goshen
1115 West Chester Pike
West Chester
PA
19382
616
0016 - Mountainville
Lexington and S. 4th Street
Allentown
PA
18103
618
0018 - Fort Washington
101 Fort Washington Ave.
Fort Washington
PA
19034
620
0020 - Reading Airport
Route 183 and Macarthur
Reading Airport
PA
19605
625
0025 - Thorndale
3719 E. Lincoln Highway
Thorndale
PA
19372
630
0030 - Devon
144 E. Lancaster Ave.
Devon
PA
19333
631
0031 - Wind Gap
1430 Jacobsburg Road
Wind Gap
PA
18091
700
Jenkins Court - Tower
610 Old York Road
Jenkintown
PA
19046
801
801 Market Associates
801 Market Street
Philadelphia
PA
19107
3391
3391 - Lancaster Squar
100 North Queen Street
Lancaster
PA
17603
3393
3393 - Media Office
217 W Baltimore Pike
Media
PA
19063
3401
3401 - Plaza
101 N Independence Mall East
Philadelphia
PA
19106
3405
3405 - West Chestr Off
17 N. High Street
West Chester
PA
19380
3408
3408 - York Square
12 E Market St
York
PA
17401
5408
5408 - Blair Mill Rd
550 Blair Mill Rd.
Horsham
PA
19044
5409
5409 - Bustleton Ave
9501 Bustleton Ave.
Philadelphia
PA
19115
71058
Burgettstown
20 Main Street
Burgettstown
PA
15021
71059
Zelienople
100 W. Main Street
Zelienople
PA
16063
105
0105 - Southampton
736 Street Road
Southampton
PA
18966
509
0009 - Abington
1020 Old York Road
Abington
PA
19001
512
0012 - Avondale
102 Pennsylvania Ave.
Avondale
PA
19311
519
0019 - Campbelltown
119 W. Main St.
Cambelltown
PA
17010
537
0037 - Kennett Sqre
313 Cypress Street
Kennett Square
PA
19348
549
0049 - Moosic
4010 Birney Ave.
Moosic
PA
18507
551
0051 - North End
930 N. Charlotte St.
Pottstown
PA
19464
556
0056 - Phoenixville
124 Main St.
Phoenixville
PA
19460
720
Chester Court Realty, LP
50 West Market Street
West Chester
PA
19382
1201
0201 - Boyertown
Rt 100 North
Boyertown
PA
19512
1216
0216 - Rhawnhurst
8200 Castor Avenue
Philadelphia
PA
19152
1236
0236 - Bensalem
1975 Street Road
Bensalem
PA
19020
3086
3086 - West Manchester
1477 Carlisle Road
York
PA
17404




--------------------------------------------------------------------------------





3385
3385 - Bristol Office
244 Radcliffe St
Bristol
PA
19007
3389
3389 - Independnc Hall
601 Chestnut St
Philadelphia
PA
19106
3392
3392 - Lebanon
801 Cumberland St
Lebanon
PA
17042
3647
3647 - Hometown
226 Claremont
Tamaqua
PA
18252
918
0240 - One Citizens Plaza
1 Citizens Plaza
Providence
RI
02930
5413
5413 - Dupont Dr
125 Dupont Dr.
Providence
RI
02907
5415
5415 - Post Rd
6725 Post Rd.
North Kingstown
RI
02852
71060
Portsmouth East Main
3033 East main Road
Portsmouth
RI
02871
140
0140 - Simpsonville Mn
116 NE Main Street
Simpsonville
SC
29481
2924
3924 - Greenville Main
201 W. McBee Street
Greenville
SC
29601
3038
3038 -Indigo Run
2 Lafayette Place
Hilton Head
SC
29928
3039
3039 -Sea Pines Mn
4 Pope Avenue
Hilton Head
SC
29928
3190
3190 - FOREST DRIVE OFFICE
5490 Forest Drive
Columbia
SC
29206
3191
3191 - HARBISON OFFICE
149 Columbiana Drive
Irmo
SC
29212
3192
3192 - JAMES ISLAND
540 Folly Road
Charleston
SC
29412
3411
3411 - Bennettsvll Mai
145 Broad St
Bennettsville
SC
29512
3413
3413 - Charlstn 16 Brd
16 Broad St
Charleston
SC
29401
3415
3415 - Columbia Grystn
101 Greystone Blvd
Columbia
SC
29210
4254
4254-PARK AVENUE
237 Park Ave. S.W.
Aiken
SC
29801
5123
5123 Aiken Main Office
167 Laurens Street
Aiken
SC
29801
5419
5419-Hilton Hd-Pope Av-Mn Bldg
59 Pope Ave.
Hilton Head
SC
29928
5420
5420 - Rock Hill MO-Mn Bldng
222 East Main St.
Rock Hill
SC
29730
3034
3034 -Cayce Office
1100 Knox Abbot Drive
Cayce
SC
29033
3035
3035 -Clover Main
116 Bethal Street
Clover
SC
29710
3043
3043 -Rock Hill PP
201 South Herlong Avenue
Rock Hill
SC
29732
3409
3409 - Anderson Main
1101 North Main Street
Anderson
SC
29621
3418
3418 - Sumter Main
4 North Washington Street
Sumter
SC
29150
203
0103 - Laurens Road
2420 Laurens Rd
Greenville
SC
29607
201
0101 - Brainard
5506 Brainerd Road
Chattanooga
TN
37411
224
224 - Forest Hill Banking Cent
2915 Forst Hill - Irene Road
Germantown
TN
38138
5124
5124 Murfreesboro Main
120 E. Main Street
Murfreesboro
TN
37130
5425
5425 - Lebanon Main-Mn Bldng
120 W. Main
Lebanon
TN
37087
3114
3114 -Nashville Galltn
3940 Gallatin Pike
Nashville
TN
37216
4256
4256-EAST COLLEGE
302 East College
Fayetteville
TN
37334
4257
4257-EAST WOOD STREET
914 East Wood Street
Paris
TN
38242
4300
4300-COOKEVILLE
10 W Broad Street
Cookeville
TN
38501
4304
4304-EAST CHURCH STREET
26 East Church St
Lexington
TN
38351
4311
4311-ROANE STREET
200 N Roane St
Harriman
TN
37748
4312
4312-SHELBYVILLE
111 N Spring Street
Shelbyville
TN
37160
493
0093 - Arlington
4220 W. Green Oaks Blvd.
Arlington
TX
76016
494
0094 - Ennis - Main Building
301 W. Knox & 305 W. Baylor
Ennis
TX
75119
495
0095-Hillsboro-Main Building
100 E. Elm Street & 302 S.Wac
Hillsboro
TX
76645
496
0096 - Paris - Main Building
1161 Clarksville Street
Paris
TX
75460
497
0097-Stephenville-Mn Bldng
115 N. Graham Street
Stephenville
TX
76401
1074
0074 - Nassau Bay
2200 Nasa One Road
Nassau Bay
TX
77058
4265
4265-SOUTH FIRST STREET
203 S. First Street
Lufkin
TX
75901
4603
4603 - Champions
6333 FM 1960 West
Houston
TX
77069
4604
4604 - Clear Lake
16211 Space Center Boulevard
Houston
TX
77062
4605
4605 - Cypress Station
855 FM 1960 Road West
Houston
TX
77090
4606
4606 - Deer Park
1500 Center Street
Deer Park
TX
77536
4607
4607 - Duncanville
338 South Cedar Ridge
Duncanville
TX
75116
4608
4608 - Galleria
5006 Verde Valley Lane
Dallas
TX
75254
4609
4609 - Heights
414 West 19th Street
Houston
TX
77008
4610
4610 - Helotes
12850 Bandera Road
San Antonio
TX
78023
4611
4611 - Highway 290
15000 Northwest Freeway
Houston
TX
77049
4612
4612 - Highway 6
6895 Highway 6 North
Houston
TX
77084
4613
4613 - Humble
111 FM 1960 Bypass Road East
Humble
TX
77338
4614
4614 - Mangum
2201 Mangum Road
Houston
TX
77092
4615
4615 - Northshore
12727 East Freeway
Houston
TX
77015
4616
4616 - Port of Houston
8117 East Freeway
Houston
TX
77029
5126
5126 Aransas Pass-Mn Bldng
221 S. Commercial Street
Aransas Pass
TX
78336
5127
5127 Brownwood - Main Building
1 Center Avenue
Brownwood
TX
76801
5128
5128 Carrollton-Mn Bldng
1101 S. Josey Lane
Carrollton
TX
75006
5130
5130 Denison
300 W. Main Street
Denison
TX
75020
5131
5131-Dumas Banking-Mn Bldng
501 N. Bliss Avenue
Dumas
TX
79029
5132
5132 Fort Sam Houston-Mn Bldng
1422 E. Grayson Street
San Antonio
TX
78208
5133
5133 Fort Worth East-Mn Bldng
5651 E. Lancaster Avenue
Fort Worth
TX
76112
5134
5134 Greenspoint
12400 Interstate 45 North
Houston
TX
77060
5135
5135 Mission - Main Building
1101 N. Conway Avenue
Mission
TX
78572
5136
5136 Mount Pleasant
302 N. Jefferson Avenue
Mt. Pleasant
TX
75455
5427
5427 - Beaumont-Mn Bldng
2635 Broadway
Beaumont
TX
77702
5430
5430 - Harlandale-Mn Bldng
111 Rayburn
San Antonio
TX
78221
5432
5432 - Nederland-Mn Bldng
1308 Boston Avenue
Nederland
TX
77627
5433
5433 - Northern Hills-Mn Bldng
11714 Perrin Beitel
San Antonio
TX
78217
5436
5436 - Steeplechase-Mn Bldng
11025 FM 1960 W
Houston
TX
77065
5438
5438 - Witchita Falls-Mn Bldng
2733 Midwestern Pky.
Wichita Falls
TX
76308
923
923 - Dripping Springs
721 Highway 290 West
Dripping Springs
TX
78620
3195
3195 - Stonebriar
9151 Warrent Parkway
Frisco
TX
75035
4261
4261-FREDONIA STREET
213 N. Fredonia Street
Longview
TX
75601
4262
4262-KILGORE STREET
910 N. Kilgore Street
Kilgore
TX
75662
4264
4264-NACOGDOCHES
300 E. Main
Nacogdoches
TX
75961
5435
5435 - Shoal Creek-Mn Bldng
7900 Shoal Creek
Austin
TX
78757
2931
2931 - Parkside Marketplace
10791 W. Broad Street
Glen Allen
VA
23060




--------------------------------------------------------------------------------





3196
3196 - CENTERVILLE
27 Broad Street
Manakin-Sabot
VA
23103
3197
3197 - CHESTER
4023 W. Hundred Road
Chester
VA
23831
3206
3206 - VIRGINIA BEACH SHORE
2993 Shore Dr.
Virginia Beach
VA
23103
3420
3420 - Amherst Sth Mn
258 S Main St
Amherst
VA
24521
3422
3422 - Blacksburg
200 N Main St
Blacksburg
VA
24060
3423
3423 - Brookneal
227 Main St
Brookneal
VA
24528
3425
3425 - Christnsburg Mn
4 E Main St
Christainsburg
VA
24073
3427
3427 - Clintwood
80 MaIin Street
Clintwood
VA
24228
3429
3429 - Market St Offic
141 E Market St
Harrisinburg
VA
22801
3433
3433 - VA Beach Pembrk
125 Independence Blvd
Virginia Beach
VA
23462
3438
3438 - WVOC-Four Story
7711 Plantation Rd
Roanoke
VA
24019
3616
3616 - Staples Mill
8727 Staples Mill Road
Richmond
VA
23228
5142
5142 Old Hampton
1 W. Queens Way
Hampton
VA
23669
5439
5439 - Abingdon-Mn Bldng
271 West Main Street
Abingdon
VA
24210
5441
5441-Coliseum-Rvrdl-Mn Bldng
2030 Coliseum Drive
Hampton
VA
23666
5442
5442 - Fairfax Courthouse
10440 Main St.
Fairfax
VA
22030
5443
5443 - Orange - Main Building
113 West Main St.
Orange
VA
22960
5445
5445-Robinson & Broad-Mn Bldng
2601 W Broad St.
Richmond
VA
23220
915
2110 - Leesburg
504 Market Street East
Leesburg
VA
20176
3067
3067 - Abngdn Wall
102 Wall Street SW
Abingdon
VA
24210
3087
3087 - Route 360
10101 Hull Street Road
Richmond
VA
23236
3089
3089 - Richmond West
7605 W. Broad Street
Richmond
VA
23294
3093
3093 - Highland Sprngs
109 E. Nine Mile Road
Highland Sprngs
VA
23075
3098
3098 - Country Club Rd
1880 E. Market Street
Harrisonburg
VA
22801
3099
3099 - Sycamore Sprngs
13700 Midlothian Turnpike
Midlothian
VA
23113
3430
3430 - N Washngtn Brch
330 N Washington St
Alexandria
VA
22314
3437
3437 - Williamsburg Mn
1006 Richmond Rd
Williamsburg
VA
23185
71061
Pearl St - Essex Junction
84 Pearl Street
Essex Junction
VT
05452
5145
5145 Aberdeen Bldg/BR
101 E. Market Street
Aberdeen
WA
98520
5148
5148 Bellingham
112 E. Holly Street
Bellingham
WA
98255
5149
5149 Bremerton
1000 6th Street
Bremerton
WA
98337
5155
5155 Richland - Main Building
1007 Knight Street
Richland
WA
99352
5156
5156 Spokane Bankcard
1616 S. Rustle Road
Spokane
WA
99224
5158
5158 Walla Walla-Mn Bldng
111 W. Main Street
Walla Walla
WA
99362
5170
5170 Bank America Finc - Sub-L
601 W. Riverside Avenue
Spokane
WA
99201
5446
5446 - Camas - Main Building
528 N.E. 4th
Camas
WA
98607
5448
5448 - Clarkston-Mn Bldng
648 6th St.
Clarkston
WA
99403
5449
5449 - Edmonds - Main Building
306 Main St.
Edmonds
WA
98020
5450
5450 - Greenwood-Mn Bldng
404 N. 85th St.
Seattle
WA
98103
5452
5452 - Kennewick-Mn Bldng
3420 W Kennewick Ave.
Kennewick
WA
99336
5454
5454 - Lynden - Main Building
700 Front St.
Lynden
WA
98264
5457
5457 - Port Townsend
734 Water St.
Port Townsend
WA
98368
5458
5458 - Quincy - Main Building
500 Central Ave. South
Quincy
WA
98848
5460
5460 - Sequim - Main Building
114 S. Sequim Ave.
Sequim
WA
98382
5461
5461-Wenatchee Valley-Mn Bldng
30 South Wenatchee Ave.
Wenatchee
WA
98801
5462
5462 - Ballard - Main Building
2010 NW Market St.
Seattle
WA
98107
5157
5157 University
4701 University Way N.E.
Seattle
WA
98105






--------------------------------------------------------------------------------



Annex B


Reports
1.Monthly U.S. GAAP Financial Statements shall be prepared on a consolidated
basis, in sub-portfolio groups and/or on a individual property basis in such
form as approved by Company, which shall include, among other things, balance
sheet, thirteen (13) month income statement with year-to-date actual to budget
comparison with explanation of unusual fluxes in thirteen (13) month trend
income statement trends (until such time as the Company has had control of the
properties for thirteen (13) months, such income statement shall include
historical information on the Properties prior to control by the Company),
report summarizing any capital expenditures and repair and maintenance which
year-to-date are greater than $100,000, supporting depreciation and amortization
schedule, FAS13 schedules, and support for significant balance sheet items
schedules (in same groupings consolidated basis, in sub-portfolios and/or on
individual property basis) such as accounts payable accruals, property taxes,
insurance, prepaids, and allowance for doubtful accounts. See Exhibit __ for
GAAP Report Table of Contents and Accrual Basis Report Checklist for a complete
listing of required reports. Both the GAAP Report Table of Contents and Accrual
Basis Report Checklist is required to be signed by both the preparer of the
financial statements and their supervisor as representation that the reports are
accurate and complete.
2.    Quarterly Financial Statements shall be prepared in a manner consistent
with Item 1 above. In addition, Manager shall provide any information, including
supporting back-up schedules/information, as required to complete the Company's
quarterly 10-Q and board packages, including among other things:
(a)    Consolidated Properties portfolio balance sheet, income statement and
statement of cash flow
(b)    Five (5) year and thereafter minimum rent schedule
(c)    Five (5) year and thereafter minimum principal paydown schedule
(d)    Schedule of lease expirations by year based on rsf and annualized base
rent
(e)    Base information on lease terms, location, industry, annual base rent and
rsf on Top Ten (10) Tenants in the Properties portfolio
(f)    Breakout of portfolio by annualized base rent and rsf by geographic and
industry dispersion
(g)    Net absorption data for the Properties portfolio by month for a trailing
and forward twelve (12) months

40

--------------------------------------------------------------------------------



(h)    Variances explanations for significant fluctuations between current
quarter and current year to date numbers compared to prior year quarter and
prior year to date numbers
(i)    Other information as requested.
3.    Annual U.S. GAAP Financial Statements: As soon as practicable, and in any
event within seven (7) working days of December 31st, the manager shall deliver
annual accrual basis financial statements prepared in a manner and form
consistent with Items 1 and 2 above. In addition, Manager shall provide any
information as required to complete the Company's annual audited financial
statements and 10-K.
4.    Annual E&P and Tax Return information: In addition to Item 3 above,
Manager shall provide FAS depreciation schedules on a E&P basis no later than
seven (7) business days prior to January 31st and any other information as
requested to allow the Company to prepare an annual E&P estimate for purposes of
meeting its 1099-DIV requirements to its investors. In addition, fifteen (15)
days after year end numbers have been finalized, FAS depreciation schedules
which sort and summarize information by year placed in service and depreciable
life categories on a tax basis and other information as requested to allow the
Company to prepare its annual tax returns.
5.    Manager shall provide to Company information relating to requirements
under any repurchase agreements Consistent with Past Practices.





41

--------------------------------------------------------------------------------





ANNEX C
Property Performance Report
(See attached)



42

--------------------------------------------------------------------------------



[riq1201210qex102.jpg]

43

--------------------------------------------------------------------------------





1
Rental Income:
Variance under $10K and 2%.

2
CAM Revenue:
Budgeted CAM recovery rate is 36.65% and actual calculated budgeted CAM recovery
rate is only 25.97%.

3
Direct Billable:
Favorable variance due to a catch up billing to Public Storage for historic
utility usage. Meters serving Public Storage's space were being paid by the
building rather than the Tenant, which should be their responsibility per the
lease. PM is in the process of shifting the meter into the Tenant's name.

4
Operating Expenses:
Favorable variance mainly driven by Landscaping ($28K) due to snow removal
expenses not being incurred as anticipated.




44

--------------------------------------------------------------------------------



ANNEX D
Example of the Calculation
of the Threshold Value Profits Participation
(See attached)

45

--------------------------------------------------------------------------------



 
 
 
 
 
 
ANNEX D
 
 
 
 
 
 
 
 
 
 
 
 
Example of Threshold Value Profits Participation Calculation:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Portfolio Equity Value:
 
 
 
 
 
Plus: Net Sales Value (1)
 
 
 
$
1,785,712,173


 
Plus: Fair Value of Company Assets (Cash)
 
 
 
5,000,000


 
Plus: Fair Value of Company Assets (Reserves)
 
 
 
10,000,000


 
Plus: Fair Value of Company Assets (Defeasance Securities)
 
 
 
93,623,166


 
Plus: Fair Value of Company Assets (Letters of Credit)
 
 
 
52,104,825


 
Plus: Fair Value of Company Assets (All Other Net Assets)
 
 
 
54,293,967


 
Less: Mortgage Debt as of 9/1/2011
 
 
 
(1,546,125,357
)
 
Plus: Mortgage Debt Principal Amortized from 9/1/2011 until Threshold
Measurement Date
 
75,000,000


 
Total Company Portfolio Equity Value
 
 
(A)
529,608,774


 
 
 
 
 
 
 
 
 
 
 
 
 
Base Threshold
 
 
 
375,000,000


 
Plus: New Cash Contributions Into Company (excluding $154.0 Million of Cash in
Company on 9/1/2011)
 
-


 
Less: Cash Distributions Out of Company
 
 
 
-


 
Total Threshold
 
 
(B)
375,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
Excess over Total Threshold
 
 
(A) - (B)
154,608,774


 
Participation
10%
 
 
15,460,877


 
 
 
 
 
 
 
 
 
 
 
 
 
Greater of 10% Participation or $3.5 Million:
 
 
 
 
 
10% Participation
 
 
 
15,460,877


 
 
 
 
 
 
 
Total Calculated Threshold Value Profits Participation
 
 
 
$
15,460,877


 
 
 
 
 
 
 
 
 
 
 
 
 
Minimum Threshold Value Profits Participation
 
 
 
$
3,500,000


 
Maximum Threshold Value Profits Participation
 
 
 
$
12,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
Threshold Value Profits Participation = Greater of 10% Participation Amount or
$3.5 Million, Capped at $12.0 Million
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Threshold Value Profits Participation
 
 
 
$
12,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notes:
 
 
 
 
 
(1) Represents a hypothetical residual value less any reasonable third party
costs of sale.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




46